Exhibit 10.1

AGREEMENT OF LEASE

(Amendment and Restatement)

SINGLE TENANT BUILDING

THIS AGREEMENT OF LEASE (this “Lease”), by and between 290 National Road Limited
Partnership organized and existing under the laws of Pennsylvania (herein called
“Landlord”) and FARO Technologies, Inc. organized and existing under the laws of
Florida (herein called “Tenant”). This Lease and the Work Letter (defined below)
collectively contain the entire agreement of the parties hereto as to the
subject matter of this Lease and no representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied herein shall be
of any force and effect. This Lease is an amendment and restatement of the
Agreement of Lease originally executed and delivered as of June 24, 2013; this
amended and restated Lease completely supersedes the prior version of the Lease
and the Work Letter executed by the parties in connection therewith
(collectively, the “Prior Lease”), and the Prior Lease shall no longer be of any
force or effect.

WITNESSETH:

1. Premises. Landlord does hereby demise and lease unto Tenant and Tenant does
hereby lease and take from Landlord for the term and upon the terms, covenants,
conditions and provisions set forth herein all that tract of land located at 290
National Road, West Whiteland Township, Chester County, PA (herein called the
“Lot”) and legally described on Exhibit “A’ attached hereto together with the
building containing approximately 90,364 rentable square feet (herein called the
“Building”) and improvements to be constructed thereon in accordance with
Article 2 hereof (the Lot and the Building and any improvements thereon being
herein collectively called the “Premises”). Tenant shall have the sole right to
utilize the Premises during the Term of the Lease and Landlord will not grant
any other interest in the Premises to any other party (other than lenders, as
allowed pursuant to the terms of Paragraph 22 below) without the prior written
consent of Tenant (not to be unreasonably withheld ).

2. Completion by Landlord. The Premises shall be completed by Landlord in
accordance with the plans referenced upon Exhibit B (herein called the “Plans”)
and the specifications referenced upon Exhibit C (herein called the
“Specifications”) and to the extent required by the work attached hereto as
Exhibit “D” (the “Work Letter”) the cost of which shall be reimbursed to
Landlord by Tenant in accordance with the terms of Exhibit “D”. As of the date
of this Lease, Landlord has commenced construction of the Building and related
improvements pursuant to its obligations under the Prior Lease. All work to be
completed by Landlord pursuant to this Lease and the Work Letter is referred to
as “Landlord’s Work”. Notwithstanding the foregoing, the Landlord shall not
within the Expansion Space as shown on Exhibit “A-1”: (i) construct any Tenant
improvements as part of the Landlord’s Work for the Premises Fitout, or
(ii) construct any interior improvements as part of Landlord’s Work. Tenant
agrees to take the Expansion Space in its present “As-Is” and “Where-Is”
condition, subject only to Landlord Repair Items (defined below). Tenant shall
be responsible for all finish work in the Expansion Space, subject to the
Landlord approvals as required in the Work Letter. Landlord will diligently
pursue completion of Landlord’s Work, and shall cause the occurrence of
Substantial Completion of Landlord’s Work on or before October 27, 2014 (the
“Estimated Completion Date”) If Landlord fails to achieve Substantial Completion
of Landlord’s Work by the Estimated Completion Date, Tenant shall receive a
suspension of Base Rent equal to one day of Base Rent for each day Substantial
Completion of Landlord’s Work was delayed beyond the Estimated Completion Date
not due to Tenant Delay (as hereinafter defined) and there shall be an extension
of the term of this lease for each day for which a suspension against Base Rent
has been given. In addition, Tenant shall not be required to pay Impositions
attributable to the period following the Estimated Completion Date until the
date on which Substantial Completion of Landlord’s Work has occurred. For
purposes of this Lease, “Substantial Completion” shall mean (a) Landlord’s Work
has been substantially completed in accordance with the plans and

 

- 1 -



--------------------------------------------------------------------------------

specifications referenced on Exhibits B and C, except for minor finish and
punch-list work that will not prevent the Tenant’s use and occupancy of the
Premises, and (b) a certificate of use and occupancy has been issued for the
Premises by the Township of West Whiteland. If the date of Substantial
Completion is delayed as a result of: (i) changes requested by Tenant to the
Plans and Specifications after the date hereof; (ii) Tenant’s failure to
complete Tenant’s work in a timely manner; (iii) Tenant’s failure to make
payments to Landlord in a timely manner; (iv) Tenant’s actions causing a delay
in connection with obtaining necessary governmental approvals or certificates,
or (v) as the result of the wrongful actions or omissions of Tenant (“Tenant
Delay”), then Substantial Completion will be deemed to have occurred on the date
that Substantial Completion would have occurred if not for such Tenant Delay. It
is agreed that the suspension of rent and extension of the term shall be
Tenant’s exclusive remedy in the event of the failure of Substantial Completion
on or before the Estimated Completion Date. All construction shall be done in a
good and workmanlike manner and shall comply at the time of completion with all
applicable and lawful laws, ordinances, regulations and orders of the federal,
state, county or other governmental authorities and private agreements affecting
the Premises (collectively, “Governmental Requirements”) having jurisdiction
thereof. Landlord hereby warrants and guarantees the Premises against defective
workmanship and materials for the one (1) year period following completion of
the Premises (including punchlist items), including specifically, without
limitation, that (i) the materials and equipment furnished by Landlord’s
contractors in the completion of the Premises will be of good quality and new,
(ii) the Premises will be constructed in accordance with the final
Specifications (as adjusted by approved change orders) in a good and workmanlike
manner, (iii) such materials and equipment and the work of such contractors
shall be first quality new materials, free from defects not inherent in the
quality required or permitted hereunder; and (iv) the Premises shall be
delivered to Tenant free of all mechanics’ and materialmen’s liens and
encumbrances and in compliance with all legal requirements (“Landlord’s
Warranty”). Landlord shall also pass through to Tenant all materialman and
equipment warranties for the Premises received by Landlord. Tenant and its
authorized agents, employees and contractors shall have the right, at Tenant’s
own risk, expense and responsibility, at all reasonable times prior to the
Commencement Date as hereinafter defined, to enter the Premises for the purpose
of taking measurements and installing its furnishings and equipment; provided
that Tenant, in so doing, shall not interfere with or delay the work to be
performed hereunder by Landlord, and Tenant shall use contractors and workmen
compatible with the contractors and workmen engaged in the work to be performed
hereunder by Landlord, and Tenant shall have obtained Landlord’s written
consent, not to be unreasonably withheld, conditioned or delayed prior to
installing any furnishings or equipment. Prior to the commencement of any work,
including, but not limited to any work upon the Expansion Space, Tenant shall
furnish to Landlord the certificates of insurance and shall comply with all
requirements set forth in the Tenant Construction Insurance Requirements
attached as Exhibit E.

3. Term. (a) The term of this Lease shall commence on July 15th, 2014 (herein
called the “Commencement Date”). Unless sooner terminated or extended in
accordance with the terms hereof, the term of this Lease (the “Term”) shall end
without the necessity for notice from either party to the other at 12:01 a.m.
local time on the twelfth (12th) anniversary of the first date of the first full
calendar month following the Commencement Date (herein called the “Expiration
Date”).

(b) Early Occupancy. Tenant and its authorized agents, employees and contractors
shall, at all reasonable times following the date of this Lease, have the right,
at Tenant’s own risk, expense and responsibility, to occupy the Premises for the
performance of Tenant’s Work, provided that in so doing Tenant shall not
interfere with or delay any work to be performed by Landlord regarding
construction of Landlord’s Work. Landlord agrees to reasonably cooperate with
Tenant to allow for the performance of Tenant’s Work. If Tenant occupies the
Premises for the performance of Tenant’s Improvement Work prior to the
Commencement Date, Tenant shall abide by the terms and conditions of this Lease
including payment of Impositions, insurance premiums and the cost of repairs and
maintenance, or any sums designated herein as additional rent, as if the term of
this Lease had already commenced, except that Tenant shall have no obligation to
pay Base Rent until the Commencement Date.

 

- 2 -



--------------------------------------------------------------------------------

(c) Renewal Term.

(i) Tenant shall have the option (the “Renewal Option”) to renew this Lease for
three (3) additional terms of five (5) years each (each a “Renewal Term”). The
Renewal Option shall be exercised by giving Landlord written notice (the “Option
Notice”) at least two hundred seventy (270) days prior to the end of the
original term of this Lease or the then current Renewal Term. The Renewal Term
shall be on the same terms and conditions as set forth in this Lease, except
those regarding the payment of minimum annual rent for the Renewal Term which
shall be ninety-five percent (95%) of the then fair market rent payable for
similar industrial space in the Exton, PA area (“Fair Market Rent”) in its shell
condition (Fair Market Rent shall not take into account any increase in the
rental value of the Premises associated with any improvements to the space
beyond the shell). However, in no event shall the minimum annual rent for the
first lease year of a Renewal Term be less than One Hundred three percent
(103%) of the minimum annual rent payable for the last lease year of the
original term or the last year of the applicable prior Renewal Term. Based upon
the first lease year’s rent of each Renewal Term, the minimum annual rent for
each remaining lease year of each Renewal Term shall increase by three percent
(3%) each year commencing on the anniversary of the prior lease year. In the
event Tenant exercises the Renewal Option, “Term” shall be defined to include
such extension. In the event Tenant shall desire to enter into a lease for the
Premises beyond the Renewal Terms, Landlord and Tenant mutually reserve the
right to renegotiate the terms and conditions of such lease.

(ii) Determination of Fair Market Rent.

(1) In the event Tenant elects to exercise a Renewal Option, then during the
period (the “Analysis Period”) beginning on the date of exercise and ending
thirty (30) days thereafter, the parties shall, in good faith, attempt to
determine and agree upon the Fair Market Rent.

(2) In the event that Landlord and Tenant are unable, within the Analysis
Period, to agree upon the Fair Market Rent, the Fair Market Rent shall be
determined by the following appraisal mechanism: During the first two weeks
following the Analysis Period, Landlord and Tenant shall attempt to agree upon a
single appraiser who shall be MAI certified and have a minimum of five (5) years
experience in the greater Exton area in real estate leasing or appraisal of
leases in similar industrial buildings in the greater Exton area and who has not
conducted within the previous three years, does not presently conduct, and does
not anticipate conducting, a material amount of business with either Landlord or
Tenant or their Affiliates or lenders, or otherwise has a financial interest in
or with either Landlord or Tenant or their Affiliates and who is otherwise
independent (the “Appraiser Qualifications”). If Tenant and Landlord are unable
to agree upon a single appraiser within said two week period, then Landlord and
Tenant shall draw by lot to determine which of them (the “First Party”) within
the following seven (7) days shall provide the other party (the “Second Party”)
with the names and qualifications of three (3) appraisers who are acceptable to
the First Party and who meet the Appraiser Qualifications. Such list shall be
accompanied by a statement of all business conducted by each such proposed
appraiser with the First Party within the previous three years. The Second Party
within fifteen (15) days thereafter shall select one of the three (3) appraisers
and shall notify the First Party in writing of its selection. The appraiser so
selected shall be the appraiser hereunder. The parties shall share equally in
the cost of the appraiser.

(3) Within fifteen (15) days following the selection of the appraiser, Landlord
and Tenant shall each notify the other (but not the appraiser) of their
determination of the Fair Market Rent. During the next seven (7) days, both
Landlord and Tenant shall prepare a written critique of the other’s
determinations and on the seventh day Landlord and Tenant shall deliver to each
other their written critiques. On the tenth (10th) day following delivery of the
critiques to each other, Landlord’s and Tenant’s determinations (as originally
submitted to the other party, with no modifications or additions whatsoever
permitted) and Landlord’s and Tenant’s critique shall be submitted to the
appraiser. On and not before the fifteenth (15th) day thereafter, the appraiser
shall determine the Fair Market Rent. Absent manifest error, the appraiser’s
decision shall be final, conclusive and binding on Landlord and Tenant.

 

- 3 -



--------------------------------------------------------------------------------

4. Use of Premises. Tenant shall have the right to use the Premises for
manufacturing, testing, assembling and selling of all lawful products,
including, without limitation, measuring and testing equipment and general
office space (the “Permitted Use”). Landlord hereby agrees that the Permitted
Use and the improvements contemplated to be constructed are allowed by all
Governmental Requirements.

5. Minimum Annual Rent.

(a) Minimum Annual Rent. Tenant shall pay a minimum annual rent of Six Hundred
Seventeen Thousand Eight Hundred Eighty dollars ($617,880.90), or $8.45 per
square foot for 73,122 square feet of the Building and no minimum annual rent
for 17,242 square feet of the Building, without notice or demand, and without
setoff, in equal monthly installments of Fifty-one Thousand Four Hundred Ninety
dollars and eight cents ($51,490.08) in advance, on the fifteenth day of each
calendar month during the first year of the Term of this Lease. Minimum annual
rent is sometimes referred to as “Base Rent” in this Lease. During the second
year of the Term of this Lease, Tenant shall pay, in advance, Base Rent in the
amount of Seven Hundred Eleven Thousand One Hundred Sixty-four dollars and ten
cents ($711,164.10), without notice or demand, and without setoff as follows:
(i) for the first six (6) months: in equal monthly amounts of Fifty-three
Thousand Thirteen dollars and forty-five cents ($53,013.45), or $8.70 per square
foot for 73,122 square feet of the Building and no Base Rent for 17,242 square
feet of the Building (the “Expansion Space”) on the first day of each calendar
month, and (ii) for the second six months: in equal monthly amounts of
Sixty-five Thousand Five Hundred Thirteen dollars and ninety cents ($65,513.90),
or $8.70 per square foot for the 90,364 square feet of the Building on the first
day of each calendar month. Provided, however, that Base Rent for the first full
month shall be paid upon the signing of this Lease. If the Commencement Date
shall fall on a day other than the first day of a calendar month, the rent shall
be apportioned pro rata on a per diem basis for the period between the
Commencement Date and the first day of the following calendar month and such
apportioned sum shall be paid on such Commencement Date. In addition, Tenant
shall pay Landlord without setoff the additional rent as hereinafter set forth
(sometimes referred to as “Additional Rent”). Unless otherwise specifically
provided, all sums shall be paid to Landlord by electronic funds transfer at the
Financial Institution of Landlord’s choice which shall be identified to Tenant
by Landlord prior to the Commencement Date. Tenant shall be entitled to rely on
written direction from Gregory M. Walters or Charles Lyddane as Landlord’s
agent, with respect to such election by Landlord.

(b) Adjustment. Base Rent shall be adjusted at the end of the first lease year
and at the end of each succeeding lease year, effective the first day of the
next succeeding lease year. The adjustment shall be calculated as follows:

(i) The increase shall be 3% per lease year, for the balance the original term
of the Lease as specified in Exhibit F of this Lease.

(ii) In addition, the increase during a Renewal Term shall be a minimum of
3% per lease year.

6. Taxes and Other Impositions.:

(a) Payment. As additional rent hereunder, prior to the date on which any fine,
penalty, interest or cost may be added thereto for the non-payment thereof (or
sooner if elsewhere herein required), Tenant shall pay throughout the Term of
this Lease all levies, taxes, assessments, water and sewer rents and charges,
liens, license and permit fees, charges for public utilities and all other
charges, imposts or burdens, general or special, foreseen or

 

- 4 -



--------------------------------------------------------------------------------

unforeseen, whether or not particularized by name, ordinary or extraordinary,
which are applicable to the term of this Lease, and which are created, levied,
assessed, confirmed, adjudged, imposed or charged by any federal, state or
municipal government or public authority, or under any law, ordinance or
regulation thereof, or pursuant to any recorded covenants or agreements (all of
which are hereinafter referred to as “Impositions”) upon or with respect to the
Premises, the Lot or any improvements made thereto, any part of the foregoing,
or any appurtenances thereto or directly upon this Lease or the rent payable
hereunder or amounts payable by any subtenants or other occupants of the
Premises, or upon this transaction or any related documents to which Tenant is a
party or successor in interest, or against Landlord because of Landlord’s estate
or interest herein. Landlord and Tenant will reasonably cooperate with one
another to cause invoices related to any of the foregoing to be mailed directly
to Tenant (with a copy to Landlord), and each of Landlord and Tenant will
promptly deliver a written notice of any such invoices received by such party
(along with a copy of the actual invoice). If Tenant is permitted by the
assessing and collecting authorities and elects to pay any Imposition in
installments, Tenant shall, nevertheless, pay all unpaid installments thereof
prior to the expiration or sooner termination of the term of this Lease, whether
or not such installments are then due or payable. Tenant shall pay each
Imposition directly to the government or other public authority charged with the
collection of such Imposition and shall furnish Landlord, not later than ten
(10) days prior to the last day upon which they may be paid without any fine,
penalty, interest or cost, receipts or other evidence satisfactory to Landlord
of the payment of such Imposition. Nothing herein shall be deemed to create an
obligation of Tenant to pay any costs or expenses (including, without
limitation, those described in this Paragraph) assessed against Landlord in
connection with completion by Landlord of Landlord’s Work, such as permit fees,
sales tax upon materials incorporated into Landlord’s Work.

(b) New Methods of Taxation. Nothing herein contained shall be interpreted as
requiring Tenant to pay any income, excess profits, transfer, sales, revenue,
corporate capital stock, franchise or margin tax imposed or assessed upon
Landlord; Landlord shall timely pay all such taxes without reimbursement by
Tenant. In addition, Tenant shall not be required to pay any increase in taxes
due to a reassessment performed as a result of the sale or transfer of the
Property during the initial Term of this Lease. Taxes payable by Tenant shall be
calculated solely on any normal and ordinary increases in assessment valuation
for the Property.

(c) Monthly Deposits. Notwithstanding the foregoing provisions of this Article
6, Landlord shall have the right, at its option, to require Tenant to pay to
Landlord (or to any mortgagee as directed by Landlord), at the time when the
monthly installment of minimum rent is payable, an amount equal to one-twelfth
(1/12th) of the annual Impositions as reasonably estimated by Landlord. If
Landlord elects to have Tenant make such payments, Tenant also shall pay to
Landlord or to such mortgagee, as the case may be, at least thirty (30) days
before any fine, penalty, interest or cost may be added thereto for the
non-payment thereof, the amount by which the Impositions becoming due exceed the
monthly payments on account thereof previously made by Tenant. The amounts paid
by Tenant pursuant to this Paragraph (c) shall be used to pay the Impositions,
but such amounts shall not be deemed to be trust funds and no interest shall be
payable thereon. If Landlord elects to have Tenant make such payments, within
one hundred twenty (120) days after the end of each calendar year, Landlord
shall submit to Tenant a statement of the actual amount of Impositions for such
calendar year, and the actual amount owed by Tenant, and within thirty (30) days
after receipt of such statement, Tenant shall pay any deficiency between the
actual amount owed and the estimates paid during such calendar year, or in the
event of overpayment, Landlord shall credit the amount of such overpayment
toward the next installment of rent owed by Tenant or remit such overpayment to
Tenant within thirty (30) days if the Term has expired or has been terminated.
The obligations in the immediately preceding sentence shall survive the
expiration or any earlier termination of this Lease. If the Commencement Date
shall fall on other than the first day of the calendar year, and/or if the
Expiration Date shall fall on other than the last day of the calendar year, the
Impositions for such calendar year shall be apportioned prorata. Landlord may
correct any statement of expense for twelve (12) months after it is initially
issued (but not later).

 

- 5 -



--------------------------------------------------------------------------------

(d) Contest by Landlord. Landlord may bring proceedings to contest the validity
or amount of any Imposition or to recover payments therefor. Tenant shall
reasonably cooperate with Landlord (at no cost to Tenant) with respect to such
proceedings to the extent reasonably necessary. Landlord shall provide copies of
bills for contested Impositions promptly upon Landlord’s receipt of the same. If
Landlord does not elect to contest Impositions for a particular period during
the Term, Tenant may request that Landlord contest such Impositions by written
notice to Landlord given, if at all, within sixty (60) days following Tenant’s
receipt of the statement delivered by Landlord to Tenant. Landlord may then
elect either to contest such taxes or to allow Tenant to so contest such taxes
subject to Landlord’s reasonable approval of the firm or individual hired to
conduct such contest. In either case, Tenant shall be responsible for all costs
of contesting such taxes including any out of pocket expenses incurred by
Landlord in connection with such contest.

7. Insurance.

(a) Types. Tenant, at Tenant’s sole cost and expense, shall maintain and keep
throughout the term with policies from an insurer and in a form and substance,
all reasonably satisfactory to Landlord:

(i) Casualty. insurance against loss and damage to the Building and all other
improvements now or hereafter located on the Premises by fire and such other
casualties as may be included in the broadest form of all-risk insurance from
time to time available, in an amount equal the full insurable replacement value
of the Building and the improvements, the policy to have attached thereto
replacement cost, agreed amount and rental coverage endorsements or comparable
forms of coverage; the policy of insurance described in this Paragraph 7
(i) shall name Landlord as the insured, and in addition shall contain a standard
mortgagee endorsement in favor of all mortgagees, or at the election of any
mortgagee, any reasonable variation of such endorsement. Notwithstanding the
foregoing, Tenant shall be the named insured and loss payee with respect to
insurance covering Tenant Restoration Items (defined in Paragraph 16 below).

(ii) Liability. insurance against liability for bodily injury (including death)
or property damage in or about the Premises under a policy of comprehensive
general liability insurance, with such limits as to each as may be reasonably
required by Landlord from time to time, but not less than $1,000,000 Per
Occurrence and $2,000,000 Aggregate and an Umbrella Policy with a limit of
$1,000,000. The policies of comprehensive general liability and Umbrella
insurance described in this Paragraph 7 (ii) shall name Landlord , Tenant and
any Landlord mortgagee as Additional Insured.

(iii) Other Insurance. Boiler insurance, plate glass insurance, war risk
insurance (when available), and such other insurance as customarily provided for
buildings and improvements substantially similar to the Premises in the Exton,
PA area in reasonable amounts as may be specified from time to time by Landlord
or any mortgagee. The policies of insurance described in this Paragraph 7
(iii) shall name Landlord as the insured, and in addition shall contain a
standard mortgagee endorsement in favor of all mortgagees, or at the election of
any mortgagee, any reasonable variation of such endorsement. Notwithstanding the
foregoing, Tenant shall be the named insured and loss payee with respect to
insurance covering Tenant Restoration Items.

(iv) Lender Required Insurance. Any other reasonable insurance coverage that may
be required from time to time by any mortgagee or that may be required generally
by institutional lenders. The policies of insurance described in this Paragraph
7 (iv) shall name Landlord as the insured, and in addition shall contain a
standard mortgagee endorsement in favor of all mortgagees, or at the election of
any mortgagee, any reasonable variation of such endorsement. Tenant shall not be
required to carry insurance for the benefit of any such lenders (or Landlord)
respecting Tenant Restoration Items.

 

- 6 -



--------------------------------------------------------------------------------

(c) Policies. Each such policy of insurance required by Paragraph (a) of this
Article shall provide that it shall not be cancelable without at least thirty
(30) days prior written notice to Landlord and to any mortgagee named in an
endorsement thereto and shall be issued by an insurer and in a form satisfactory
to Landlord. Each policy shall have an executive notice endorsement or
comparable form of coverage attached thereto to the effect that no act or
omission of Tenant shall affect the obligation of the insurer to pay the full
amount of any loss sustained.

(d) Evidence of Coverage. Within twenty (20) days following the date hereof, the
original and a signed duplicate of each policy shall be delivered to Landlord by
Tenant. Tenant may carry any insurance required by this Article 7 under a
blanket policy , applicable to the Premises, in which event Tenant shall deliver
the insurer’s certificates thereof and two certified copies of the underlying
policy in lieu of the original, showing all of the terms of such coverage and
showing the insured parties as aforesaid. If Tenant shall fail, refuse or
neglect to obtain or to maintain any insurance that it is required to provide or
to furnish Landlord with satisfactory evidence of coverage on any such policy,
and such failure continues for ten (10) days following written notice of such
failure by Landlord to Tenant, Landlord shall have the right to purchase such
insurance. All such payments made by Landlord shall be recoverable by Landlord
from Tenant, together with interest thereon, as additional rent promptly upon
being billed therefor.

(e) Waiver of Subrogation. Each of the parties hereto hereby releases the other,
to the extent of the releasing party’s insurance coverage, from any and all
liability for any loss or damage covered by such insurance which may be
inflicted upon the property of such party even if such loss or damage shall be
brought about by the fault or negligence of the other party, its agents or
employees; provided, however, that this release shall be effective only with
respect to loss or damage occurring during such time as the appropriate policy
of insurance shall contain a clause to the effect that this release shall not
affect said policy or the right of the insured to recover thereunder. If any
policy does not permit such a waiver, and if the party to benefit therefrom
requests that such a waiver be obtained, the other party agrees to obtain an
endorsement to its insurance policies permitting such waiver of subrogation if
it is available. If an additional premium is charged for such waiver, the party
benefiting therefrom agrees to pay the reasonable amount of such additional
premium promptly upon being billed therefor.

8. Repairs and Maintenance.

(a) Subject to the obligations of Landlord to cause the completion of Landlord
Repair Items at its own cost and expense, Tenant, at its sole cost and expense
and throughout the Term of this Lease, shall keep and maintain the Building and
the other improvements on the Premises and any sidewalks, parking areas, curbs,
and access ways upon or adjoining the Premises in good order and condition and
shall promptly make all repairs necessary to keep and maintain such good order
and condition, whether such repairs are interior or exterior, ordinary or
extraordinary, structural or nonstructural, foreseen or unforeseen. Tenant shall
not use or permit the use of any portion of the Property for outdoor storage if
doing so would be a violation of Governmental Requirements. When used in this
Article 8, the term “repairs” shall include replacements and renewals when
necessary. All repairs made by Tenant shall utilize materials and equipment
which are at least equal in quality and usefulness to those originally used in
constructing the Building and the Premises. Tenant shall maintain all systems in
the Premises. Tenant shall pay all costs of maintenance of all systems in the
Premises. Notwithstanding the other provisions of this Lease, Tenant shall not
be required to make any capital repairs or capital replacements during the final
two (2) years of the Lease. If there is the need to make capital improvements to
the Premises after the date of this Lease that are required under any
governmental law or regulation that was not applicable to the Premises at the
date of this Lease or such capital improvements are attributable to a
modification to the Premises requested by Tenant or made by Tenant after the
date of this Lease (a “Code Modification”), then Tenant shall cause the
completion of the Code Modification and the cost shall be amortized over

 

- 7 -



--------------------------------------------------------------------------------

such reasonable period as determined by Generally Accepted Accounting Principles
(GAAP), and, except with respect to Code Modifications: (i) to portions of the
Premises that were included in the Tenant Improvement Work (including, without
limitation such work in the Expansion Space), or (ii) required because of
modifications to the Premises requested by Tenant or made by Tenant after the
date of this Lease, Landlord shall reimburse Tenant for any portion of such
amortized amount attributable to periods following the expiration of the term of
the Lease; provided however, to the extent the Code Modification is specifically
required due to specific use of the Premises by Tenant or by Tenant Parties as
defined in Article 11 (b) of this Lease (as opposed to code modifications
required of other similar properties, notwithstanding the specific use thereof)
or for Code Modifications to portions of the Premises that were included in the
Tenant Improvement Work (including, without limitation, such work in the
Expansion Space), or attributable to modifications to the Premises requested by
Tenant or made by Tenant after the date of this lease then Landlord shall not be
required to so reimburse Tenant therefor.

(b) Landlord, throughout the Term of this Lease shall, at its sole cost and
expense (without pass-through to Tenant) make all necessary repairs to the roof,
floor slab, footings and foundations and the structural steel columns and
girders forming a part of the Premises (other than portions that were included
in the Tenant Improvement Work) provided, however, that Landlord shall have no
responsibility to make any repair unless and until Landlord receives written
notice of the need for such repair. “Landlord Repair Items” are (i) repairs to
be made by Landlord under this Paragraph 8(b), (ii) repairs which are covered by
Landlord’s Warranty, (iii) repairs required to correct any latent defects or
original design defects in the Building shell and Building systems construction,
labor or materials as part of Landlord’s Work in connection with construction of
the Building shell and (iv) repairs required due to the negligence or willful
misconduct of Landlord, and any other item specifically designated as a Landlord
Repair Item elsewhere in this Lease. Landlord shall be required to promptly
cause the correction of any Landlord Repair Item at its own cost without
recoupment from Tenant unless such repair is made necessary because of Tenant’s
wrongful or negligent acts or omissions or acts and omissions not intended in
the design and engineering of the Building.

(c) Tenant shall keep and maintain all portions of the Premises and any
sidewalks, parking areas, curbs and access ways adjoining the Property in a
clean and orderly condition, free of accumulation of dirt, rubbish, snow and
ice, and shall keep and maintain all landscaped areas in a neat and orderly
condition by performing all necessary tasks including, but not limited to, grass
cutting, seeding, watering, weeding and replacing any dead or diseased
plantings.

9. Utility Charges. From and after the occurrence of Substantial Completion of
Landlord’s Work (but not before), Tenant shall be solely responsible for and
shall pay promptly all rents, costs and charges for water service, sewer
service, gas, electricity, light, heat, steam, power, telephone and other
communication services, and any and all other utilities or services rendered to
or servicing the Premises. Notwithstanding the foregoing, in the event Tenant
uses or occupies all or a portion of the Premises prior to the Substantial
Completion of Landlord’s Work, Tenant shall pay all of the foregoing rents,
costs and charges attributable to Tenant’s occupancy.

10. Net Lease. Except for the obligations of Landlord expressly set forth
herein, this Lease is a net lease and Landlord shall receive the minimum annual
rent as hereinabove provided as net income from the Premises, not diminished by
any Imposition or any expenses or charges required to be paid to maintain and
carry the Premises or to continue the ownership of Landlord other than payments
under any mortgages now existing or hereafter created by Landlord, and Landlord
is not and shall not be required to render any services of any kind to Tenant;
provided that Tenant shall not be required to reimburse Landlord for its
ownership costs related to the Premises if not specifically provided herein (for
instance, Tenant shall not be required to pay for, or reimburse Landlord for, a
management fee related to the Premises). However, to the extent Landlord agrees
to perform management or construction services for Tenant related to the
Premises, Tenant shall pay to Landlord a reasonable fee for such services plus
six percent (6%).

 

- 8 -



--------------------------------------------------------------------------------

11. (a) Governmental Regulations. With regard to all or any part of the Premises
or to the use or manner of use of the Premises, or to the sidewalks, parking
areas, curbs and access ways adjoining the Premises, or to the fixtures and
equipment in the Premises throughout the Term of this Lease and at its sole cost
and expense, Tenant shall: (i) comply promptly with all laws, ordinances,
notices, orders, rules, regulations and requirements of all federal, state and
municipal governments and all departments, commissions, boards and officers
thereof, and of the National Board of Fire Underwriters or any other body now or
hereafter constituted exercising similar functions; and (ii) keep in force at
all times all licenses, consents and permits necessary for the lawful use of the
Premises for the purposes herein provided; and (iii) comply with the
requirements of all public liability, fire and other policies of insurance
covering the Premises whether any of the foregoing are foreseen or unforeseen,
ordinary or extraordinary. Without limiting the generality of the foregoing,
Tenant shall comply with the requirements of (a) the Occupational Safety and
Health Act (and all regulations promulgated thereunder), and (b) the Americans
with Disabilities Act (and all regulations promulgated thereunder), as the same
may be amended from time to time (collectively, the “Act”). Notwithstanding the
foregoing, Landlord, at its sole cost and expense, shall be responsible for
causing any work completed by it pursuant to this Lease to comply with Title III
of the Americans With Disabilities Act of 1990 (the “ADA”), or the regulations
promulgated thereunder (as said Title III is in effect and pertains to the
general public), as of the Lease Commencement Date (and any modification to the
Premises required due to a failure by Landlord to have done so shall be deemed a
Landlord Repair Item ). The Act may require, among other things, that the
Premises be designed to remove architectural barriers so that the Premises will
be readily accessible to people with disabilities, on the same basis as the
Premises are accessible to those without such disabilities. The foregoing
obligation of Tenant shall not however permit Tenant to make, without Landlord’s
prior written approval, any alterations to the Premises which otherwise would
require Landlord’s approval under this Lease, and Tenant shall comply with all
of the requirements of this Lease in making any such alterations.

(b) Hazardous Materials.

“Hazardous Substance” shall mean any hazardous or toxic substance, material or
waste which is or becomes regulated by any local, state or federal governmental
authority having jurisdiction. The term “Hazardous Substance” includes, without
limitation, any material or substance which is (i) designated as a “hazardous
substance” pursuant to Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. Section 1317), (ii) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C.
Section 6901 et seq. (42 U.S.C. Section 6903), (iii) defined as a “hazardous
substance” pursuant to Section 101 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. (42 U.S.C.
Section 9601), (iv) petroleum or (v) asbestos or asbestos-containing materials.

Tenant shall not cause or suffer or allow any Hazardous Substances, to be
brought upon, kept, used, discharged, deposited or leaked in or about the
Premises by Tenant or any of Tenant’s contractors, employees or invitees or by
anyone in the Premises (other than Landlord or its agents, employees or
contractors) (“Tenant Parties”), except to the extent such Hazardous Substances
are customarily kept or used by typical office tenants. If Tenant or its agents
discharge Hazardous Substances upon the Premises which results in contamination
of the Premises , then Tenant shall indemnify, defend and hold Landlord harmless
from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, expenses and losses (including, but not limited to,, diminution in
value of the Premises using a fair market appraisal of the Landlord’s interest
in the Premises, damages for the loss or restriction on use of leasable space or
of any amenity of the Building, damages arising from any adverse impact on
marketing of space and sums paid in settlement of claims, attorneys’ fees,
consultant fees and expert fees) which arise during or after the Term as a
result of such contamination. This indemnification shall include, without
limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any federal, state or local governmental agency or political subdivision because
of any Hazardous Substance present in the soil or groundwater on or under the
Premises. Tenant’s obligations hereunder shall survive the termination or
expiration of this Lease.

 

- 9 -



--------------------------------------------------------------------------------

Landlord represents and warrants to Tenant, to the best of Landlord’s knowledge
based upon that certain Phase I Environmental Site Assessment 290 National Road
Exton Pennsylvania prepared by ePhase and dated April 26, 2007 and revised
June 14, 2013, that as of the Commencement Date the Premises does not contain
Hazardous Materials in excess of legally permitted maximum thresholds. If at any
time it is determined that the Premises is contaminated with Hazardous Materials
(whether caused before or after the date on which the parties entered in to this
Lease), so long as such contamination is not caused by Tenant or Tenant Parties,
Landlord will, at its sole cost and expense, diligently pursue such remediation
activities for any contamination as required by law (“Remediation Activities”);
such Remediation Activities shall be deemed Landlord Repair Items and the costs
thereof shall not be charged to Tenant. Landlord’s obligations pursuant to this
paragraph shall survive the expiration or termination of this Lease, and
Landlord shall indemnify Tenant with respect to any costs that Tenant must incur
in connection with Remediation Activities to comply with legal requirements so
long as Tenant has not caused the environmental condition necessitating the
Remediation Activities.

Landlord and Tenant will immediately notify the other of any violation of any
environmental laws or the release or suspected release of Hazardous Materials
in, under or about the Premises of which such party has actual knowledge, and
both parties shall immediately deliver to the other a copy of any notice, filing
or permit sent or received with respect to the foregoing. Landlord hereby
represents and warrants to Tenant that Landlord has provided Tenant with copies
of all environmental reports or assessments related to the Premises prepared for
Landlord or in the possession of Landlord or Landlord’s property manager.
Notwithstanding the foregoing, if the Remediation Activities (a) result in the
Premises being unusable for the reasonable conduct of Tenant’s business, (b) are
not necessitated by the wrongful acts or omissions of Tenant or Tenant Parties,
and (c) continue for more than three (3) consecutive business days after Tenant
notifies Landlord, then Tenant shall be entitled to a reasonable abatement of
Rent (to the extent the Premises is unusable for the reasonable conduct of
Tenant’s business) accruing from and after the expiration of such three
(3) consecutive business day period and continuing for so long as Tenant is so
prevented from using the Premises. If the Premises are unusable by Tenant for
one hundred twenty (120) or more days, then Tenant shall have the right to
terminate this Lease.

12. Signs. Except for signs which are located wholly within the interior of the
Premises and which are not visible from the exterior of the Premises, no signs
shall be placed, erected, maintained or painted at any place upon the Premises
without the prior written consent of Landlord as to the size, design, color,
location, content, illumination, composition or material and mobility thereof.
However, Landlord agrees to timely approve such Tenant exterior signage that is
in compliance with the requirements of all governmental authorities. Landlord
will review and approve such signage that is in compliance with the requirements
of this Article and such signage shall be described and depicted on an Exhibit
to be attached hereto. All signs shall be maintained by Tenant in good condition
during the term of this Lease, and Tenant shall remove all signs at the
termination of this Lease and shall repair and restore any damage caused by the
installation or removal thereof, reasonable wear and tear excluded. In the event
Tenant shall fail to adequately and reasonably maintain or repair its signage
(including but not necessarily limited to, the sign causing damage,
deterioration, discoloration or staining to the Building) Landlord shall have
the right to make such repairs or maintenance and Tenant shall pay to Landlord
as additional rent the reasonable cost of such repairs or maintenance promptly
upon being billed therefor. Landlord will assist with, but Tenant shall be
solely responsible for obtaining all governmental approvals associated with its
signage. In addition, Tenant shall be solely responsible for all sign permit
and/or license fees and all costs and expenses associated with Tenant’s signage.

 

- 10 -



--------------------------------------------------------------------------------

13. Alterations, Additions and Fixtures.

(a) Subject to the provisions of Article 14 hereof, Tenant shall have the right
to install in the Premises any trade fixtures from time to time during the Term
of this Lease; provided, however, that no such installation or removal thereof
shall adversely affect the structural portion of the Building and that Tenant
shall repair and restore any damage or injury, if any, to the Premises caused
thereby.

(b) Tenant shall not make or permit to be made any alterations, improvements or
additions to the Premises, including, but not limited to, the Expansion Space
(and that do not affect the structural portions of the Building) in excess of
$50,000 and the initial Tenant improvements to the Expansion Space in any
monetary amount without on each occasion first presenting to Landlord plans and
specifications therefor and obtaining Landlord’s prior written consent thereto;
except that Tenant may make minor nonstructural changes to the interior of the
Building without the consent of Landlord provided that: (i) Tenant supplies
Landlord with plans and specifications and any necessary permits therefor at
least ten (10) days in advance of commencing construction thereof; (ii) such
alterations and improvements do not impair the structural strength of the
Building or any other improvements or reduce the value of the Premises;
(iii) Tenant shall take or cause to be taken all steps that are required by
Article 14 hereof and that are required or permitted by law in order to avoid
the imposition of any mechanic’s, laborer’s or materialman’s lien upon the
Premises, Building or Lot; and (iv) the occupants of any adjoining real estate
are not annoyed or disturbed by reason thereof. Any and all alterations,
improvements and additions to the Premises which are constructed, installed or
otherwise made by Tenant shall be the property of Tenant until the expiration or
sooner termination of this Lease; at that time all such alterations and
additions shall remain on the Premises and become the property of Landlord
without payment therefor by Landlord; unless, if requested by Tenant in writing
at the time Landlord approves installation of the improvements, Landlord also
gives written notice to Tenant whether it will be required to remove the same;
in which event at the expiration or termination of this Lease Tenant will remove
such alterations, improvements and additions, and repair and restore any damage
to the Premises caused by the installation or removal thereof if required by
Landlord. In no event shall Tenant be required to remove approved Tenant’s Work
or any of the improvements installed by Landlord in connection with this Lease.
Tenant agrees to pay Landlord’s out of pocket costs plus a reasonable
administrative fee comparable to similar fees in the Exton, Pennsylvania area of
six percent (6%) in connection with the review of Tenant’s plans and
specifications and obtaining Landlord’s consent to Tenant’s proposed
alterations, improvements or additions to the Premises, including the initial
Tenant improvements to the Expansion Space upon receipt of an invoice or
invoices therefor which shall be additional rent.

14. Mechanics’ Liens. Tenant shall promptly pay any contractors and materialmen
who supply labor, work or materials to Tenant at the Premises so as to minimize
the possibility of a lien attaching to the Premises or the Lot. Tenant shall
take all steps permitted by law in order to avoid the imposition of any
mechanic’s, laborer’s or materialman’s lien upon the Premises or the Lot. Should
any such lien or notice of lien be filed for work performed for Tenant other
than by Landlord, Tenant shall bond against or discharge the same within fifteen
(15) business days after the lien or claim has been issued regardless of the
validity of such lien or claim. Nothing in this Lease is intended to authorize
Tenant to do or cause any work or labor to be done or any materials to be
supplied for the account of Landlord, all of the same to be solely for Tenant’s
account and at Tenant’s risk and expense. Throughout this Lease the term
mechanic’s lien is used to include any lien, encumbrance or charge levied or
imposed upon the Premises or the Lot or any interest therein or income therefrom
on account of any mechanic’s, laborer’s or materialman’s lien or arising out of
any debt or liability to or any claim or demand of any contractor, mechanic,
supplier, materialman or laborer and shall include without limitation any
mechanic’s notice of intention given to Landlord or Tenant, any stop order given
to Landlord or Tenant, any notice of refusal to pay naming Landlord or Tenant
and any injunctive or equitable action brought by any person entitled to any
mechanic’s lien.

 

- 11 -



--------------------------------------------------------------------------------

15. Landlord’s Right of Entry.

(a) Tenant shall permit Landlord and the authorized representatives of Landlord
and of any mortgagee or any prospective mortgagee to enter the Premises at all
reasonable times after providing at least twenty-four (24) hours prior notice to
Tenant and confirmation by Tenant (except in the event of an emergency) for the
purpose of (i) inspecting them or (ii) making any necessary repairs thereto and
performing any work therein. Except as otherwise provided herein, during the
progress of any work on the Premises Landlord will attempt not to inconvenience
Tenant. If, due to the above-described entry and activities by Landlord a
disturbance occurs which results in the Premises being unusable for the
reasonable conduct of Tenant’s business, then Tenant shall be entitled to a
reasonable abatement of Rent (to the extent the Premises is unusable for the
reasonable conduct of Tenant’s business) continuing for so long as Tenant is so
prevented from using the Premises.

(b) Landlord shall have the right at all reasonable times after providing at
least twenty-four (24) hours prior notice to Tenant and confirmation by Tenant
to enter and to exhibit the Premises for the purpose of sale or mortgage, and,
during the last nine (9) months of the term of this Lease, to enter and to
exhibit the Premises to any prospective tenant excepting any areas which may
contain proprietary business fixtures, equipment, documents, plans, drawings,
prototypes or files.

16. Damage by Fire or Other Casualty.

(a) If the Premises or Building shall be damaged or destroyed by fire or other
casualty, Tenant shall promptly notify Landlord, and Landlord shall, subject to
any mortgagee’s consent, repair, rebuild or replace such damage and shall
repair, rebuild or replace such damage and restore the Premises to substantially
the same condition in which they were immediately prior to such damage or
destruction.

(b) The work shall be commenced promptly and completed with due diligence,
taking into account the time required by Landlord to effect a settlement with,
and procure insurance proceeds from, the insurer, and for delays beyond
Landlord’s reasonable control.

(c) The net amount of any insurance proceeds (excluding proceeds received
pursuant to a rental coverage endorsement) recovered by reason of the damage or
destruction of the Property in excess of the cost of adjusting the insurance
claim and collecting the insurance proceeds (such excess amount being
hereinafter called the net insurance proceeds) shall be applied towards the full
cost of restoration and Tenant shall pay for any shortfall. If the net insurance
proceeds are more than adequate, the amount by which the net insurance proceeds
exceed the cost of restoration will be retained by Landlord or applied to
repayment of any mortgage secured by the Premises. Notwithstanding the
foregoing, in the event that (i) Landlord’s lender will not make insurance
proceeds available to Landlord in a sufficient amount to allow for the full
restoration of the Premises (other than Tenant Restoration Items) or (ii) the
Premises, other than Tenant Restoration Items are, in the reasonable opinion of
Landlord, so destroyed that they cannot be repaired or rebuilt within one
hundred twenty (120) days after the date of such damage, then Landlord shall
give written notice to Tenant of such determination (the “Determination Notice”)
within thirty (30) days of such casualty, then either Landlord or Tenant may
terminate and cancel this Lease effective as of the date of such casualty by
giving written notice to the other party within thirty (30) days after Tenant’s
receipt of the Determination Notice. Upon the giving of such termination notice,
all obligations hereunder with respect to periods from and after the effective
date of termination shall thereupon cease and terminate. If no such termination
notice is given, Landlord shall, to the extent of the available insurance
proceeds (shortfall in proceeds due to a failure by Landlord’s lender to make
proceeds available to Landlord shall be paid by Landlord unless such shortfall
was specifically identified in the Determination Notice), make such repair or
restoration of the Premises (other than Tenant Restoration Items) to the
approximate condition existing prior to such casualty, promptly and in such
manner as not to unreasonably interfere with Tenant’s use and occupancy of the
Premises (if Tenant is still occupying the Premises). Notwithstanding the
foregoing, in the event that Landlord is unable to substantially repair or
restore the Premises (other than the Tenant Restoration Items) in

 

- 12 -



--------------------------------------------------------------------------------

accordance with the Determination Notice on or before the date which is the one
hundred eightieth (180th) day after such casualty as may be extended by Force
Majeure Delay for up to sixty (60) days, Tenant may, at its option terminate
this Lease by written notice to Landlord given within thirty (30) days following
the expiration of such period, and thereafter neither Landlord nor Tenant shall
have any further obligation hereunder except those which would otherwise survive
a termination of the Lease.

(d) Landlord’s obligation or election to restore the Premises under this Article
shall not include the repair, restoration or replacement of the Premises Fitout
Work and the Tenant Improvement Work (as such terms are defined in the Work
Letter) and fixtures, improvements, alterations, furniture or any other property
owned, installed, made by, or in the possession of Tenant (collectively, “Tenant
Restoration Items”). Notwithstanding the other provisions of this Lease, to the
extent any insurance proceeds are explicitly, pursuant to the terms of their
associated insurance policies, solely and directly attributable to Tenant
Restoration Items, such insurance proceeds shall be paid to Tenant subject only
to the rights of Landlord’s mortgagee, if any.

(e) Landlord shall maintain a rent loss insurance policy and Tenant shall
reimburse Landlord in advance for the reasonable cost thereof plus an
administrative fee of six percent (6%) on an annual basis, not later than thirty
(30) days after the date of Landlord’s invoice therefor such reimbursement to be
deemed additional rent. Tenant will receive an abatement of its minimum annual
rent and all additional rent (including but not limited to payment of
Impositions and Tenant’s Proportionate Share of the Operating Expenses) to the
extent covered by such rent loss insurance policy and during all times that the
Premises or any part thereof cannot be used for the reasonable operation of
Tenant’s business (other than Tenant Restoration Items), except to the extent
that Landlord’s failure to restore any such portion of the Premises is directly
attributable to the failure by Tenant to maintain the insurance coverages
required by the terms of this Lease

17. Non-Abatement of Rent. Except as otherwise expressly provided in this Lease
there shall be no abatement or reduction of the minimum rent, additional rent or
other sums payable hereunder for any cause whatsoever, and this Lease shall not
terminate, and Tenant shall not be entitled to surrender the Premises.

18. Mutual Indemnification. Except to the extent caused by the negligence or
willful misconduct of Landlord or any Landlord Related Parties (defined below),
Tenant shall indemnify, defend and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(the “Landlord Related Parties”) harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (collectively referred to as “Losses”), which may be imposed upon, incurred
by or asserted against Landlord or any of the Landlord Related Parties by any
third party and (a) occasioned wholly or in part by any wrongful act or omission
of Tenant, its agents, contractors, employees, licensees or invitees; unless
such loss, injury or damage was caused by the negligence or willful misconduct
of the Landlord, its agents, employees, licensees or invitees; (b) arising out
of any negligence or willful misconduct of Tenant, the Tenant Related Parties
(defined below) or any of Tenant’s transferees, contractors, invitees or
licensees; (c) arising out of any acts or omissions of Tenant, the Tenant
Related Parties or any of Tenant’s transferees, contractors, invitees or
licensees occurring during the performance of any demolition, construction,
repair or maintenance work in the Building; or (d) any breach of this Lease by
Tenant. Except to the extent caused by the negligence or willful misconduct of
Tenant or any Tenant Related Parties, Landlord shall indemnify, defend and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees and agents (“Tenant Related Parties”) harmless against and
from all Losses which may be imposed upon, incurred by or asserted against
Tenant or any of the Tenant Related Parties by any third party and arising out
of (a) any negligence or willful misconduct of Landlord, the Landlord Related
Parties or any of Landlord’s contractors; (b) any acts or omissions of Landlord,
the Landlord Related Parties or any of Landlord’s contractors occurring during
the performance of any demolition, construction, repair or maintenance work in
the Building; or (c) any breach of this Lease by Landlord.

 

- 13 -



--------------------------------------------------------------------------------

19. Condemnation. (a) If any portion of the Premises or parking or points of
access to the Property are taken or condemned for a public or quasi-public use,
and the ability to utilize the Premises for Tenant’s Permitted Use is materially
and adversely affected then each of Landlord and Tenant shall have the right to
terminate this Lease effective as of the date of such taking by giving written
notice to the other party within thirty (30) days after such taking. Upon the
giving of such termination notice, all obligations hereunder with respect to
periods from and after the effective date of termination shall thereupon cease
and terminate. If no such termination notice is given, Landlord shall, to the
extent of the available condemnation proceeds, make such repair or restoration
of the Premises as nearly as reasonably possible to the approximate condition
existing prior to such taking, promptly and in such manner as not to
unreasonably interfere with Tenant’s use and occupancy of the Premises (if
Tenant is still occupying the Premises). Notwithstanding the foregoing, in the
event that Landlord is unable to substantially repair or restore the Premises in
accordance with the Condemnation Determination Notice on or before the date
which is one hundred twentieth (120th) day after such taking, as may be extended
by Force Majeure Delay for up to sixty (60) days, Tenant may, at its option and
as its sole remedy, terminate this Lease by written notice to Landlord given
within thirty (30) days following the expiration of such period, and thereafter
neither Landlord nor Tenant shall have any further obligation hereunder except
those which would otherwise survive a termination of the Lease. In the event of
a termination as described above, the Base Rent herein reserved and all
Additional Rent and other sums payable hereunder shall be apportioned and paid
in full by Tenant to Landlord to that date, all Base Rent, Additional Rent and
other sums payable hereunder prepaid for periods beyond that date shall
forthwith be repaid by Landlord to Tenant, and neither party shall thereafter
have any liability hereunder, except that any obligation or liability of either
party, actual or contingent, under this Lease which has accrued on or prior to
such termination date shall survive.

(b) Award. In the event of a condemnation affecting Tenant, Tenant shall have
the right to make a claim against the condemner for the costs of Tenant
Restoration Items and removal expenses, business dislocation damages and moving
expenses and the costs of fixtures and equipment installed by Tenant; provided
and to the extent, however, that such claims or payments do not reduce the sums
otherwise payable by the condemnor to Landlord. Except as aforesaid, Tenant
hereby waives all claims against the condemnor, and Tenant hereby assigns to
Landlord all claims against the condemnor including, without limitation, all
claims for leasehold damages and diminution in value of Tenant’s leasehold
interest.

20. Quiet Enjoyment. Tenant, unless Tenant is in default which is uncured under
this Lease, shall quietly have and enjoy the Premises during the Term of this
Lease without hindrance or molestation by anyone claiming by or through
Landlord, subject, however, to the exceptions, reservations and conditions of
this Lease.

21. Assignment and Subletting.

(a) Restricted Assignment. Tenant shall not assign, mortgage, pledge or encumber
this lease, or sublet the whole or any part of the Premises, without the prior
written consent of Landlord which consent shall not be unreasonably withheld,
conditioned or delayed. This prohibition against assigning or subletting shall
be construed to include a prohibition against any assignment or subletting by
operation of law, and/or a transfer by any person or persons controlling Tenant
on the date of the lease of such control to a person or persons not controlling
Tenant on the date of the lease. In the event of any assignment of this Lease
made with or without Landlord’s consent, Tenant nevertheless shall remain liable
for the performance of all of the terms, conditions and covenants of this Lease
and shall require any assignee to execute and deliver to Landlord an assumption
of liability agreement in form satisfactory to Landlord including an assumption
by the assignee of all of the obligations of Tenant and the assignee’s
ratification of and agreement to be bound by all the provisions of this Lease.
Landlord shall be entitled to, and Tenant shall promptly

 

- 14 -



--------------------------------------------------------------------------------

remit to Landlord, 50% of any profit which may inure to the benefit of Tenant as
a result of any subletting of the Premises or assignment after deduction of any
expenses related to assignment of this Lease.

(b) Corporate or Partnership Transfers. Tenant shall have the right, without the
necessity of obtaining Landlord’s consent, to: (i) assign this Lease to its
parent or any wholly owned subsidiary of Tenant or to any entity controlled by
or in common control with or controlling Tenant; or (ii) transfer the Lease by
assignment, consolidation, or merger to or with, in the reasonable opinion of
Landlord a reputable business entity having substantially the same credit
worthiness of Tenant as of the date of execution of this Lease. Tenant shall
provide reasonable written notice thereof to Landlord, but in no event less than
thirty (30) days.

(c) Percentage Agreements. It is agreed that Tenant shall not enter into any
assignment, sublease, license, concession or other agreement for use, occupancy
or utilization of the whole or any part of the Premises with or without
Landlord’s consent, which provides for rental or other payment for such use,
occupancy or utilization based, in whole or in part on the net income or profits
derived by any person or entity from the space leased, used, occupied or
utilized (other than an amount based on a fixed percentage or percentages of
receipts or sales), and any such purported assignment, sublease, license,
concession or other agreement shall be absolutely void and ineffective as a
conveyance of any right or interest in the possession, use, occupancy or
utilization of any part of the Premises.

22. Subordination.

(a) This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust or ground lease hereafter placed on all or any part of the
Premises, provided that Landlord shall deliver to Tenant a Subordination,
Non-Disturbance and Attornment Agreement in the form acceptable to Tenant
executed by the holder thereof (a “Holder”). Upon execution by Tenant, Landlord
shall record the SNDA in the appropriate governmental offices for giving notice
of interests in real property for the city or county, as the case may be, where
the Property is located (the “Recording Office”), at Landlord’s sole cost.

(b) Simultaneously with the execution and delivery of this Lease, Landlord shall
deliver to Tenant the SNDA executed by Landlord. Landlord shall deliver the SNDA
as executed by the Holder of the first mortgage promptly after Landlord receives
this Lease and the SNDA executed by Tenant. Tenant shall execute the SNDA
simultaneously with the execution of this Lease. Landlord shall, within ten
(10) days after receipt of the fully executed SNDA record the SNDA in the
appropriate Recording Office at Landlord’s sole cost.

Tenant shall be entitled to rely upon any notice requesting that Tenant make all
future rent payments to a Holder and Tenant shall not be liable to Landlord for
any payment made to a Holder in accordance with such notice.

23. Memorandum of Lease; Tenant’s Certificate.

(a) Tenant, at any time and from time to time and within ten (10) business days
after Landlord’s written request, shall execute, acknowledge and deliver to
Landlord a short form or memorandum of this Lease or estoppel certificate for
recording purposes.

(b) Tenant, at any time and from time to time and within ten (10) business days
after Landlord’s written request, so long as there are no material and
substantial defects in the Premises which Landlord is obligated to remedy and
which Landlord is not proceeding to remedy, and so long as Landlord is not
otherwise in default of this Lease, shall execute, acknowledge and deliver to
Landlord a written instrument in recordable form certifying that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that it is in full force and effect as modified and stating the modifications);
stating that the improvements required by Article 2 hereof have been

 

- 15 -



--------------------------------------------------------------------------------

completed; certifying that Tenant has accepted possession of the Premises;
stating the date on which the term of the Lease commenced and the dates to which
minimum rent, additional rent and other charges have been paid in advance, if
any; stating that to the best knowledge of the signer of such instrument
Landlord is not in default of this Lease; stating any other fact or certifying
any other condition reasonably requested by Landlord or required by any
mortgagee or prospective mortgagee or purchaser of the Premises or any interest
therein; and stating that it is understood that such instrument may be
reasonably relied upon by any mortgagee or prospective mortgagee or purchaser of
the Premises or any interest therein or by any assignee of Landlord’s interest
in this Lease or by any assignee of any mortgagee. The foregoing instrument
shall be addressed to Landlord and to any mortgagee, prospective mortgagee,
purchaser or other party specified by Landlord.

24. Curing Tenant’s Defaults. If Tenant shall be in default in the performance
of any of its obligations hereunder and Tenant does not commence such
performance (and diligently pursue same) within thirty (30) days after written
notice from Landlord, Landlord, without any obligation to do so, in addition to
any other rights it may have in law or equity, may elect to cure such default on
behalf of Tenant after written notice (except in the case of emergency) to
Tenant. Tenant shall reimburse Landlord upon demand for any actual sums paid or
costs incurred by Landlord in curing such default, which sums and costs together
with interest thereon shall be deemed additional rent payable promptly upon
being billed therefor. If Landlord does so cure such default, then upon payment
by Tenant of the costs required by this Section 24, such default shall be deemed
cured and Landlord shall have no further recourse with respect thereto.

25. Surrender.

(a) Subject to the terms of Paragraphs 13(b) and 16(a) and (c) hereof at the
expiration or earlier termination of the term hereof, Tenant shall promptly
yield up, clean and neat, and in the same condition, order and repair in which
they are required to be kept throughout the term hereof, the Premises and all
improvements, alterations and additions thereto, and all fixtures and equipment
servicing the Building, ordinary wear and tear, casualty and condemnation
excepted.

(b) If Tenant, or any person claiming through Tenant, shall continue to occupy
the Premises after the expiration or earlier termination of the term or any
renewal thereof, such occupancy shall be deemed to be under a tenancy-at-will
under the same terms and conditions set forth in this Lease; except, however,
that the minimum annual rent during such continued occupancy shall be one and
one half the per diem amount set forth in Paragraphs 5 (a) and (b) hereof .
Anything to the contrary notwithstanding, any holding over by Tenant without
Landlord’s prior written consent shall constitute a default hereunder and shall
be subject to all the remedies set forth in Article 26 hereof.

26. Defaults-Remedies.

(a) Tenant Defaults. It shall be an event of default:

(i) If Tenant does not pay in full when due and without demand any and all
installments of minimum rent or additional rent or any other charges or payments
whether or not herein included as rent after the expiration of applicable notice
and grace periods; or

(ii) If Tenant violates or fails to perform or otherwise breaches any agreement,
term, covenant or condition herein contained after the expiration of applicable
notice and grace periods; or

(iii) Intentionally omitted.

 

- 16 -



--------------------------------------------------------------------------------

(iv) If Tenant becomes insolvent or bankrupt in any sense or makes an assignment
for the benefit of creditors or offers a composition or settlement to creditors,
or if a petition in bankruptcy or for reorganization or for an arrangement with
creditors under any federal or state law is filed by or against Tenant, or a
bill in equity or other proceeding for the appointment of a receiver, trustee,
liquidator, custodian, conservator or similar official for any of Tenant’s
assets is commenced, or if any of the real or personal property of Tenant shall
be levied upon by any sheriff, marshal or constable; provided, however, that any
proceeding brought by anyone other than the parties to this Lease under any
bankruptcy, reorganization arrangement, insolvency, readjustment, receivership
or similar law shall not constitute a default until such proceeding, decree,
judgment or order has continued unstayed for more than sixty (60) consecutive
days.

(v) If any of the events enumerated in Paragraph (a)(iv) of this Article shall
happen to any guarantor of this Lease;

(b) Landlord Remedies. Then, and in any such event, Landlord shall have the
following rights:

(i) To charge a late payment penalty equal to the prime rate of interest as
published by the Wall Street Journal plus five percent (5%) of any amount owed
to Landlord pursuant to this Lease which is not paid within five (5) business
days of the date which is set forth in the Lease if a date is specified, or, if
a date is not specified, within thirty (30) days of the mailing of a bill
therefore by Landlord. If Landlord incurs a penalty in connection with any
payment which Tenant has failed to make within the times required in this Lease,
Tenant shall pay Landlord, in addition to such sums, the full amount of such
penalty incurred by Landlord. In the event the Wall Street Journal shall no
longer publish the Prime Rate of interest, Landlord shall designate a substitute
publication which publishes a substantially equivalent rate of interest.

(ii) Intentionally Omitted

(iii) To enter the Premises and without further demand or notice proceed to
distress and sale of the goods, chattels and personal property were found and to
levy the rent and other charges herein payable as rent, and Tenant shall pay all
costs and officers’ commissions which are permitted by law, including watchmen’s
wages and sums chargeable to Landlord, and further including commission(s)
charged by the constable or other person making the levy, and in such case all
costs, officers’ commissions and other charges shall immediately attach and
become part of the claim of Landlord for rent, and any tender of rent without
said costs, commissions and charges made after the issuance of a warrant of
distress, shall not be sufficient to satisfy the claim of Landlord.

(iv) To re-enter the Premises, together with all additions, alterations and
improvements, and, at the option of Landlord, remove all persons and all or any
property therefrom either by summary dispossess proceedings or by any suitable
action or proceeding at law or by force or otherwise, without being liable for
prosecution or damages therefor, and repossess and enjoy the Premises. Upon
recovering possession of the Premises as a result of a default on the part of
Tenant, Landlord may, at Landlord’s option, either terminate this Lease or make
such alterations and repairs as may be necessary in order to relet the Premises
and relet the Premises or any part or parts thereof, either in Landlord’s name
or otherwise, for a term or terms which may, at Landlord’s option, be less than
or exceed the period which would otherwise have constituted the balance of the
term of this Lease and at such rent or rents and upon such other terms and
conditions as in Landlord’s sole discretion may seem advisable and to such
person or persons as may in Landlord’s discretion seem best; upon each such
reletting all rents received by Landlord from such reletting shall be applied:
first, to the payment of any costs and expenses of such reletting, including
brokerage fees and attorney’s fees and all costs of such alterations and
repairs; second, to the payment of any indebtedness other than rent due
hereunder from Tenant to Landlord; third, to the payment of rent due and unpaid
hereunder; and the residue, if any, shall be held by Landlord and applied in
payment of future rent as it may become due and payable hereunder. If such
rentals

 

- 17 -



--------------------------------------------------------------------------------

received from such reletting during any month shall be less than that to be paid
during that month by Tenant, Tenant shall pay any such deficiency to Landlord.
Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of the Premises or the making of alterations or improvements thereto
or the reletting thereof shall be construed as an election on the part of
Landlord to terminate this Lease unless written notice of such intention be
given to Tenant. Landlord shall in no event be liable in any way whatsoever for
failure to relet the Premises or, in the event that the Premises or any part or
parts thereof are relet, for failure to collect the rent under such reletting.
Tenant, for Tenant and Tenant’s successors and assigns, hereby irrevocably
constitutes and appoints Landlord Tenant’s and their agent to collect the rents
due and to become due under all subleases of the Premises or any parts thereof
without in any way affecting Tenant’s obligation to pay any unpaid balance of
rent due or to become due hereunder. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach.

(v) To terminate this Lease and the term hereby created without any right on the
part of Tenant to waive the forfeiture by payment of any sum due or by other
performance of any condition, term or covenant broken. Whereupon Landlord shall
be entitled to recover, in addition to any and all sums and damages for
violation of Tenant’s obligations hereunder in existence at the time of such
termination, damages for Tenant’s default in an amount equal to the amount of
the rent reserved for the balance of the term of this Lease, as well as all
other charges, payments, costs and expenses herein agreed to be paid by Tenant,
all discounted at the rate of six percent (6%) per annum to their then present
worth, less the fair rental value of the Premises for the remainder of said
term, also discounted at the rate of six percent (6%) per annum to its then
present worth, all of which amount shall be immediately due and payable from
Tenant to Landlord.

(vi) Whenever not prohibited by the law of the state in which the Property is
located, when this Lease and the term or any extension or renewal thereof shall
have been terminated on account of any default by Tenant, or when the term
hereby created or any extension or renewal thereof shall have expired, it shall
be lawful for any attorney of any court of record to appear as attorney for
Tenant as well as for all persons claiming by, through or under Tenant, and to
sign an agreement for entering in any competent court an amicable action in
ejectment and judgment against Tenant and all persons claiming by, through or
under Tenant and therein confess judgment for the recovery by Landlord of
possession of the Premises, for which this Lease shall be his sufficient
warrant; thereupon, if Landlord so desires, an appropriate writ of possession
may issue forthwith, without any prior writ or proceeding whatsoever, and
provided that if for any reason after such action shall have been commenced it
shall be determined and possession of the Premises remain in or be restored to
Tenant, Landlord shall have the right for the same default and upon any
subsequent default or defaults, or upon the termination of this Lease or
Tenant’s right of possession as hereinbefore set forth, to bring one or more
further amicable action or actions as hereinbefore set forth to recover
possession of the Premises and confess judgment as hereinbefore provided.

(vii) Intentionally omitted.

Notwithstanding the foregoing, Landlord shall use reasonable efforts to mitigate
its damages in the event of a default by Tenant.

(c) Landlord Default/Tenant Remedies.

(i) It shall be a default by Landlord if Landlord shall fail to fulfill any
covenant or provision of this Lease on its part to be performed that will
materially and adversely affect the ability of Tenant to conduct its normal,
daily business on the Premises for the Permitted Use and fail to remedy such
failure within thirty (30) days after Tenant shall have given Landlord written
notice of such failure, provided that Tenant shall not exercise any of the
rights or remedies contained in this Article 26 (c) (ii) or (iii) if Landlord
begins to cure the default within ten (10) business days and continues actively
and diligently and in good faith to completely cure the default;

 

- 18 -



--------------------------------------------------------------------------------

(ii) Without limiting the rights described in subparagraph 26(c)(i) and (iii),
in the event that (i) Landlord, for any reason fails to fulfill any covenant or
provision of this Lease on its part to be performed (a “Failure”), and (ii) such
Failure materially and adversely interferes with the conduct of Tenant’s
business, as reasonably determined by Tenant; and (iii) Landlord does not
commence to remedy such Failure within twenty (20) days after Landlord receives
actual notice of such Failure (the “Remedy Commencement Period”) (and thereafter
diligently pursue such remedy to completion), then Tenant shall have the right,
but not the obligation, to remedy Landlord’s Failure and charge Landlord for the
reasonable cost of such remedy, which charges shall be payable by Landlord
within ten (10) business days of Tenant’s demand therefor, and upon Landlord’s
failure to pay the same Tenant shall have the right to seek damages for such
failure which shall be Tenant’s exclusive remedy. Notwithstanding the foregoing,
if the Failure is of such a nature as to result in an imminent risk of personal
injury or damage to Tenant’s property, then the Remedy Commencement Period shall
be five (5) days, rather than twenty (20) days as set forth above.

(iii) Without limiting the rights described in subparagraph (i) and (ii) above,
in the event that Landlord fails to fulfill any covenant or provision of this
Lease, and such failure materially and adversely interferes with the conduct of
Tenant’s business, as reasonably determined by Tenant, and (iii) such failure is
not remedied within thirty (30) days after Tenant shall have given Landlord
written notice of such failure, as extended by the grace period as provided in
Article 26 (c) (i) above, then Tenant shall have the right to seek damages for
such failure which shall be Tenant’s exclusive remedy.

(d) Non-Waiver. No waiver by Landlord or Tenant of any breach by the other of
any obligations, agreements or covenants herein shall be a waiver of any
subsequent breach or of any obligation, agreement or covenant, nor shall any
forebearance by either party to seek a remedy for any breach by the other be a
waiver by such party of any rights and remedies with respect to such or any
subsequent breach.

(e) Grace Period. Notwithstanding anything hereinabove stated, except in the
case of emergency as set forth in Article 24 and except in the event of any
default enumerated in Paragraphs (a) (i) , (iv) and (v) of this Article, neither
party hereto will exercise any right or remedy provided for in this Lease or
allowed by law because of any default of the other, except those remedies
contained in Paragraph (b)(i) of this Article, unless such party shall have
first given thirty (30) days written notice thereof to the defaulting party, and
the defaulting party shall have failed to cure the default within such period;
provided, however, that if the default consists of something other than the
failure to pay money which cannot reasonably be cured within ten (10) business
days, neither party hereto will exercise any such right or remedy if the
defaulting party begins to cure the default within the ten (10) business days
and continues actively and diligently in good faith to completely cure said
default; and further provided that Landlord shall not be required to give such
ten (10) business days notice more than two (2) times during any twelve
(12) month period. Grace periods shall not apply with respect to dates
established in connection with Landlord’s construction of the work described in
Article 2 above.

(f) Rights and Remedies Cumulative. Except as otherwise specifically provided in
this Lease, no right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy provided herein or by law,
but each shall be cumulative and in addition to every other right or remedy
given herein or now or hereafter existing at law or in equity or by statute.

(g) Mutual Waiver of Consequential Damages. Notwithstanding any provision in
this Lease, in no event shall either Landlord or Tenant be liable for any
indirect or consequential damages in connection with this Lease.

 

- 19 -



--------------------------------------------------------------------------------

27. Condition of Title and Premises. Tenant confirms that the Property, the Lot
and the Premises, the title thereto, the zoning thereof, have been examined by
Tenant, and Tenant accepts them in the condition or state in which they now are,
or any of them now is, without relying on any representation, covenant or
warranty, express or implied, in fact or in law, by Landlord and without
recourse to Landlord, as to the title thereto, the encumbrances thereon, the
appurtenances thereto, the nature, condition or usability thereof or the use or
uses to which the Premises and the Property or any part thereof may be put,
except as to work to be performed by Landlord pursuant to Article 2 hereof.
Notwithstanding the foregoing, Landlord hereby represents that there are no
private restrictions affecting the Property which would prohibit the
construction of the improvements contemplated herein or which prohibit the
Permitted Use. In addition, Landlord hereby represents that, to its knowledge,
the improvements contemplated hereunder shall be in compliance with all legal
requirements, including, without limitation, zoning requirements.

28. Interpretation.

(a) Captions. The captions in this Lease are for convenience only and are not a
part of this Lease and do not in any way define, limit, describe or amplify the
terms and provisions of this Lease or the scope or intent thereof.

(b) Entire Agreement. This Lease represents the entire agreement between the
parties hereto and there are no collateral or oral agreements or understandings
between Landlord and Tenant with respect to the Premises or the Property. No
rights, easements or licenses are acquired in the Property or any land adjacent
to the Property by Tenant by implication or otherwise except as expressly set
forth in the provisions of this Lease. This Lease shall not be modified in any
manner except by an instrument in writing executed by the parties. Tenant agrees
to make such changes to this Lease as are required by any mortgagee, provided
such changes do not substantially affect Tenant’s rights and obligations
hereunder. The masculine (or neuter) pronoun, singular number, shall include the
masculine, feminine and neuter genders and the singular and plural number.

(c) Exhibits. Each writing or plan referred to herein as being attached hereto
as an Exhibit or otherwise designated herein as an Exhibit hereby made a part
hereof.

(d) Covenants. The terms, covenants and obligations set forth herein all
constitute conditions and not covenants of this Lease.

(e) Interest. Wherever interest is required to be paid hereunder, such interest
shall be at the Prime Rate of interest as published by the Wall Street Journal
plus 1% “(the “Interest Rate”). In the event of a default hereunder, interest
shall be payable at the Interest Rate plus 6%. In the event the Wall Street
Journal shall no longer publish the Prime Rate of interest, Landlord shall
designate a substitute publication which publishes a substantially equivalent
rate of interest.

29. Definitions.

(a) Landlord. The word Landlord is used herein to include the Landlord named
above as well as its heirs, successors and assigns, each of whom shall have the
same rights, remedies, powers, authorities and privileges as he would have had
had he originally signed this Lease as Landlord. Any such person, whether or not
named herein, shall have no liability hereunder after he ceases to hold title to
the Premises except for obligations which may have theretofore accrued. Neither
Landlord nor any principal of Landlord nor any owner of the Building or the Lot,
whether disclosed or undisclosed, shall have any personal liability with respect
to any of the provisions of this Lease or the Premises, and if Landlord is in
breach or default with respect to Landlord’s obligations under this Lease or
otherwise, Tenant shall look solely to the equity of Landlord in the Premises
for the satisfaction of Tenant’s claims.

 

- 20 -



--------------------------------------------------------------------------------

(b) Tenant. The word Tenant is used herein to include the Tenant named above as
well as its successors and assigns, each of which shall be under the same
obligations, liabilities and disabilities and each of which shall have the same
rights, privileges and powers as it would have possessed had it originally
signed this Lease as Tenant. Each and every of the persons named above as Tenant
shall be bound jointly and severally by the terms, covenants and agreements
contained herein. However, no such rights, privileges or powers shall inure to
the benefit of any assignee of Tenant immediate or remote, unless the assignment
to such assignee is permitted or has been approved in writing by Landlord. Any
notice required or permitted by the terms of this Lease may be given by or to
any one of the persons named above as Tenant, and shall have the same force and
effect as if given by or to all thereof.

(c) Mortgage and Mortgagee. The word mortgage is used herein to include any lien
or encumbrance on the Premises or the Property or on any part of or interest in
or appurtenance to any of the foregoing, including without limitation any ground
rent or ground lease if Landlord’s interest is or becomes a leasehold estate.
The word mortgagee is used herein to include the holder of any mortgage,
including any ground lessor if Landlord’s interest is or becomes a leasehold
estate. Wherever any right is given to a mortgagee, that right may be exercised
on behalf of such mortgagee by any representative or servicing agent of such
mortgagee.

(d) Person. The word person is used herein to include a natural person, a
partnership, a corporation, an association, and any other form of business
association or entity.

(e) Date of this Lease. The date of this Lease shall be the date upon which this
Lease has been fully executed by both parties.

(f) Index. The word index is used herein to mean the U.S. City Average Consumer
Price Index for Urban Wage Earners and Clerical Workers (revised series) 1984 =
100 issued from time to time by the Federal Bureau of Labor Statistics or any
successor agency that shall issue the index or any other measure hereafter
employed by the Federal Bureau of Labor Statistics or any successor agency in
lieu of such index. If there be any controversy as to the measure to be
substituted, then the controversy shall be resolved by arbitration. The
arbitrators shall be guided by the intention of the parties hereto to modify the
minimum annual rent to reflect upward changes in the cost of living. The fees
and expenses of arbitration shall be borne by Landlord and Tenant.

(g) Lot. The metes and bounds description of the Lot is set forth in Exhibit G
attached hereto.

(h) “Lease Year”. The “first lease year” shall be the twelve (12) month period
commencing on the Commencement Date, if the Commencement Date is the first day
of a calendar month or, if the Commencement Date is other than on the first day
of a calendar month, the period commencing on the Commencement Date and
continuing through the last day of the twelfth full calendar month thereafter.
Each “lease year” after the first lease year shall be a consecutive twelve
(12) month period commencing on the first day of the calendar month immediately
following the preceding lease year.

30. Notices. All notices, demands, requests, consents, certificates and waivers
required or permitted hereunder from either party to the other shall be in
writing and sent by United States certified mail, return receipt requested,
postage prepaid. Notices to Tenant shall be addressed to FARO Technologies, Inc,
250 Technology Park, Lake Mary, FL 32746. and, after the Commencement Date, to
the Premises. Notices to Landlord shall be addressed to 290 National Road LP ,10
Woodford Lane, Malvern, PA 19355, with a copy to any mortgagee or other party
designed by Landlord. Either party may at any time, in the manner set forth for
giving notices to the other, specify a different address to which notices to it
shall be sent.

 

- 21 -



--------------------------------------------------------------------------------

31. Security Deposit. Tenant has deposited the sum of Forty-eight Thousand
Fifty-two Dollars and Thirty-three Cents ($48,052.33) with Landlord. At the time
of signing this Lease Tenant shall deposit with Landlord the sum of Three
Thousand Four Hundred Thirty-seven Dollars and Seventy-five Cents ($3,437.75)
for a total security deposit of Fifty-one Thousand Four Hundred Ninety Dollars
and Eight Cents ($51,490.08) ($) to be retained by Landlord as cash security for
the faithful performance and observance by Tenant of the covenants, agreements
and conditions of this Lease. Notwithstanding anything to the contrary contained
in any law or statute now existing or hereafter passed (i) Tenant shall not be
entitled to any interest whatever on the cash security, (ii) Landlord shall not
be obligated to hold the cash security in trust or in a separate account and
(iii) Landlord shall have the right to commingle the cash security with its
other funds. Landlord may use, apply or retain the whole or any part of the cash
security to the extent required for the payment of any minimum rent, any
additional rent or any other sums payable hereunder as to which Tenant is in
default or to the extent required for the reimbursement to Landlord of any sum
which Landlord may expend or may be required to expend by reason of Tenant’s
default in respect to any of the covenants, agreements or conditions of this
Lease which remains uncured past any applicable notice and cure periods. If
Tenant shall fully and faithfully comply with all of the covenants, agreements
and conditions of this Lease, the cash security shall be returned to Tenant
after the Expiration Date and surrender of the Premises to Landlord. If the
Premises are sold to a bona fide purchaser, Landlord shall have the right to
transfer the aforesaid cash security to such purchaser, by which transfer
Landlord shall be released from all liability and Tenant shall look solely to
the new landlord for the return thereof so long as liability for the security
deposit is expressly assumed by such purchaser.

32. Modification of Premises. In the event the size of the Premises shall be
modified during the design process (or pursuant to the re measurement procedures
set forth above), the parties agree to execute an amendment to this Lease
memorializing any change in the rent and in the Proportionate Share attributable
to the Premises.

IN WITNESS WHEREOF, and in consideration of the mutual entry into this Lease and
for other good and valuable consideration, and intending to be legally bound,
each party hereto has caused this agreement to be duly executed under seal.

 

Date signed:     Landlord:     290 National Road LP September 9, 2014     By:  
CLGW, 290 LLC.,       General Partner     By:   /s/ Charles R.A. Lyddane      
     Member     By:   /s/ Gregory M. Walters            Member

 

- 22 -



--------------------------------------------------------------------------------

Date signed:     Tenant:     FARO Technologies, Inc. September 5, 2014     By:  
/s/ Jay Freeland            President     Attest:   /s/ Jody Gale      
     Secretary                         [Corporate Seal]

Corporate Resolution and Authorization of Agency

It is hereby certified that at a meeting of a quorum of directors of the
corporation which is the Tenant herein was held on July 23, 2014 and that it was
resolved to enter into this lease and further that the officers of the
corporation and Jay Freeland as President for the corporation, have been
authorized, empowered and directed in the corporate name and with the corporate
seal to execute and deliver any or all documents and to pay all fees and charges
necessary to carry out the entry into and compliance with this lease.

 

/s/ Jody Gale Secretary FARO Technologies, Inc.

 

- 23 -



--------------------------------------------------------------------------------

 

EXHIBITS

 

  A METES AND BOUNDS LOT PLAN

 

  A-1 OUTLINE OF BUILDING SHOWING THE EXPANSION SPACE

 

  B REFERENCES TO PLANS

 

  C REFERENCES TO SPECIFICATIONS

 

  D WORK LETTER

 

  E TENANT CONSTRUCTION INSURANCE REQUIREMENTS

 

  F MINIMUM ANNUAL RENT SCHEDULE

 

  G METES AND BOUNDS DESCRIPTION OF THE LOT

EXHIBIT TO BE ATTACHED

 

  H SIGNAGE APPROVED BY LANDLORD

 

- 24 -



--------------------------------------------------------------------------------

LOGO [g787789ex10_1pg025.jpg]



--------------------------------------------------------------------------------

EXHIBIT A - 1

OUTLINE OF EXPANSION SPACE

 

LOGO [g787789ex10_1pg026.jpg]

Not to Scale

This is an illustrative drawing only.

Final Plan details will vary.



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

290 National Road

West Whiteland Township, Chester County, Pennsylvania

Faro Fit-Out #10000173 - Phase 2

Contract Drawings & Specifications

April 23, 2014

CONTRACT DOCUMENTS

 

DRAWING NAME

  

DRAWING NUMBER

  

DATE

ARCUS DESIGN GROUP ARCHITECTS, INC.: COVER SHEET    A-0.0      4-18-14 ARCUS
DESIGN GROUP ARCHITECTS, INC.: SITE DETAILS    A-0.1      4-18-14 ARCUS DESIGN
GROUP ARCHITECTS, INC.: FLOOR PLAN    A-1.0      4-18-14 ARCUS DESIGN GROUP
ARCHITECTS, INC.: ROOF PLAN    A-1.01    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL FLOOR PLAN    A-1.11    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL FLOOR PLAN    A-1.12    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.31    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.32    3-27-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.33    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.34    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.35    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.36    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: PARTIAL EQUIPMENT PLAN    A-1.37    4-18-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: REFLECTED CEILING PLAN    A-2.0      4-18-14 ARCUS DESIGN GROUP
ARCHITECTS, INC.: PARTIAL REFELECTED CEILING PLAN    A-2.11    4-18-14 ARCUS
DESIGN GROUP ARCHITECTS, INC.: PARTIAL REFELECTED CEILING PLAN    A-2.12   
3-27-14 ARCUS DESIGN GROUP ARCHITECTS, INC.: INTERIOR ELEVATIONS & DETAILS   
A-3.0      4-18-14 ARCUS DESIGN GROUP ARCHITECTS, INC.: INTERIOR ELEVATIONS &
TOILET CORES    A-3.3      4-18-14 ARCUS DESIGN GROUP ARCHITECTS, INC.: INTERIOR
SECTIONS & DETAILS    A-4.0      4-18-14 ARCUS DESIGN GROUP ARCHITECTS, INC.:
DOOR SCHEDULE & DETAILS    A-5.0      3-27-14 ARCUS DESIGN GROUP ARCHITECTS,
INC.: FINISH SCHEDULE    A-6.0      4-18-14 ARCUS DESIGN GROUP ARCHITECTS, INC.:
FINISH PLAN    A-6.1      3-27-14 MACINTOSH ENGINEERING: ROOF FRAMING PLAN –
FITOUT    S1.1F      3-27-14 MACINTOSH ENGINEERING: ROOF FRAMING PLAN – FITOUT
   S1.2F      3-27-14 MACINTOSH ENGINEERING: TYPICAL DETAILS & SCHEDULES –
FITOUT    S5.0F      4-18-14 PRECIS ENGINEERING, INC.: FIRE PROTECTION COVER
SHEET    F0.00      4-18-14 PRECIS ENGINEERING, INC.: FIRE PROTECTION PLAN,
SCHED’S & DETAILS    F1.01      4-18-14 PRECIS ENGINEERING, INC.: FIRE
PROTECTION SPECIFICATIONS    F8.01      4-18-14 PRECIS ENGINEERING, INC.:
MECHANICAL COVER SHEET    M0.00    4-18-14 PRECIS ENGINEERING, INC.: MECHANICAL
GROUND FLOOR PLAN – WEST    M1.01    4-18-14 PRECIS ENGINEERING, INC.:
MECHANICAL GROUND FLOOR PLAN – EAST    M1.02    4-18-14 PRECIS ENGINEERING,
INC.: MECHANICAL ROOF PLAN – WEST    M1.03    4-18-14 PRECIS ENGINEERING, INC.:
MECHANICAL ROOF PLAN – EAST    M1.04    4-18-14 PRECIS ENGINEERING, INC.:
MECHANICAL ZONING PLAN    M2.01    4-18-14 PRECIS ENGINEERING, INC.: MECH.
AIRFLOW DIAGRAMS AHU’S 1, 2 & 4    M3.01    4-18-14 PRECIS ENGINEERING, INC.:
MECH. AIRFLOW DIAGRAM AHU 5    M3.02    4-18-14 PRECIS ENGINEERING, INC.: MECH.
AIRFLOW DIAGRAM AHU’S 6 & 7    M3.03    4-18-14 PRECIS ENGINEERING, INC.: MECH.
AIRFLOW DIAGRAM AHU 8    M3.04    4-18-14 PRECIS ENGINEERING, INC.: MECH.
AIRFLOW DIAGRAM AHU 9    M3.05    4-18-14 PRECIS ENGINEERING, INC.: MECH.
AIRFLOW DIAGRAM AHU 10    M3.06    4-18-14 PRECIS ENGINEERING, INC.: ATC
DIAGRAMS & SEQUENCE OF OPERATIONS    M5.01    4-18-14 PRECIS ENGINEERING, INC.:
ATC DIAGRAMS & SEQUENCE OF OPERATIONS    M5.02    4-18-14

 

EXHIBIT B DRAWINGS

PAGE 1 OF 3



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

290 National Road

West Whiteland Township, Chester County, Pennsylvania

Faro Fit-Out #10000173 - Phase 2

Contract Drawings & Specifications

April 23, 2014

 

DRAWING NAME

  

DRAWING NUMBER

  

DATE

PRECIS ENGINEERING, INC.: MECHANICAL DETAILS    M6.01    4-18-14 PRECIS
ENGINEERING, INC.: MECHANICAL DETAILS    M6.02    4-18-14 PRECIS ENGINEERING,
INC.: MECHANICAL SCHEDULES    M7.01    4-18-14 PRECIS ENGINEERING, INC.:
MECHANICAL SCHEDULES    M7.02    4-18-14 PRECIS ENGINEERING, INC.: MECHANICAL
SPECIFICATIONS    M8.01    4-18-14 PRECIS ENGINEERING, INC.: PLUMBING COVER
SHEET    P0.00     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING UNDERGROUND PLAN –
WEST    P1.01     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING UNDERGROUND PLAN –
EAST    P1.02     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING GROUND FLOOR PLAN –
WEST    P1.03     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING GROUND FLOOR PLAN –
EAST    P1.04     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING ROOF PLAN – WEST   
P1.05     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING ROOF PLAN – EAST    P1.06 
   4-18-14 PRECIS ENGINEERING, INC.: PLUMBING RISER DIAGRAMS    P4.01    
4-18-14 PRECIS ENGINEERING, INC.: PLUMBING RISER DIAGRAMS    P4.02     4-18-14
PRECIS ENGINEERING, INC.: PLUMBING ENLARGED PLANS    P5.01     4-18-14 PRECIS
ENGINEERING, INC.: PLUMBING DETAILS    P6.01     4-18-14 PRECIS ENGINEERING,
INC.: PLUMBING SCHEDULES    P7.01     4-18-14 PRECIS ENGINEERING, INC.: PLUMBING
SPECIFICATIONS    P8.01     4-18-14 PRECIS ENGINEERING, INC.: ELECTRICAL COVER
SHEET    E-0.00    3-27-14 PRECIS ENGINEERING, INC.: UNDERGROUND POWER PLAN –
WEST    E-1.01    3-27-14 PRECIS ENGINEERING, INC.: UNDERGROUND POWER PLAN –
EAST    E-1.02    3-27-14 PRECIS ENGINEERING, INC.: ELECT. FARO SUPPL. GROUNDING
SYST.    E-1.03    3-27-14 PRECIS ENGINEERING, INC.: ELECT. GROUND FLOOR PLAN –
WEST    E-1.04    4-18-14 PRECIS ENGINEERING, INC.: ELECT. GROUND FLOOR PLAN –
EAST    E-1.05    3-27-14 PRECIS ENGINEERING, INC.: ELECT. ROOF POWER PLAN –
WEST    E-1.06    3-27-14 PRECIS ENGINEERING, INC.: ELECT. ROOF POWER PLAN –
EAST    E-1.07    3-27-14 PRECIS ENGINEERING, INC.: ELECT. GROUND FLR LIGHTING
PLAN – WEST    E-2.01    3-27-14 PRECIS ENGINEERING, INC.: ELECT. GROUND FLR
LIGHTING PLAN – EAST    E-2.02    3-27-14 PRECIS ENGINEERING, INC.: ELECT.
GROUND FLR SYSTEMS PLAN – WEST    E-3.01    3-27-14 PRECIS ENGINEERING, INC.:
ELECT. GROUND FLR SYSTEMS PLAN – EAST    E-3.02    3-27-14 PRECIS ENGINEERING,
INC.: ELECT. GROUND FLR SECURITY PLAN – WEST    E-3.03    3-27-14 PRECIS
ENGINEERING, INC.: ELECT. GROUND FLR SECURITY PLAN – EAST    E-3.04    3-27-14
PRECIS ENGINEERING, INC.: ELECTRICAL SINGLE LINE DIAGRAM    E-4.01    3-27-14
PRECIS ENGINEERING, INC.: ELECTRICAL SINGLE LINE DIAGRAM    E-4.02    4-18-14
PRECIS ENGINEERING, INC.: ELECTRICAL SINGLE LINE DIAGRAM    E-4.03    3-27-14
PRECIS ENGINEERING, INC.: ELECTRICAL FIRE ALARM RISER DIAGRAM    E-5.01   
3-27-14 PRECIS ENGINEERING, INC.: ELECTRICAL DETAILS    E-6.01    3-27-14 PRECIS
ENGINEERING, INC.: ELECTRICAL DETAILS    E-6.02    3-27-14 PRECIS ENGINEERING,
INC.: ELECTRICAL PLAN SCHEDULES    E-7.01    3-27-14 PRECIS ENGINEERING, INC.:
ELECTRICAL PLAN SCHEDULES    E-7.02    3-27-14 PRECIS ENGINEERING, INC.:
ELECTRICAL PLAN SCHEDULES    E-7.03    3-27-14 PRECIS ENGINEERING, INC.:
ELECTRICAL SCHEDULES    E-7.10    4-18-14 PRECIS ENGINEERING, INC.: ELECTRICAL
SPECIFICATIONS    E-8.01    3-27-14 PRECIS ENGINEERING, INC.: ELECTRICAL
SPECIFICATIONS    E-8.02    4-18-14

 

EXHIBIT B DRAWINGS

PAGE 2 OF 3



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

290 National Road

West Whiteland Township, Chester County, Pennsylvania

Phase 1

Contract Documents Listing

August 19, 2013

CONTRACT DOCUMENTS

 

NAME

 

DRAWING NUMBER

 

DATE

Advanced GeoServices: Final Land Development   Index   6/10/13 Advanced
GeoServices: Site Layout Plan   1           6/24/13 Advanced GeoServices:
Existing Conditions Plan   2           6/24/13 Advanced GeoServices: Grading and
Utility Plan   3           6/24/13 Advanced GeoServices: Erosion and Sediment
Control Plan   4           6/24/13 Advanced GeoServices: Post Construction
Stormwater Management Plan   5           6/24/13 Advanced GeoServices: Erosion
and Sediment Control Details   6           6/24/13 Advanced GeoServices: Post
Construction Stormwater Management Details   7           6/24/13 Advanced
GeoServices: Site Details   8           6/24/13 Advanced GeoServices: Site
Details   9           6/24/13 Advanced GeoServices: Profiles   10        
6/24/13 Advanced GeoServices: Landscape Plan   11         6/24/13 Advanced
GeoServices: Landscape Details and Specifications   12         6/24/13 Advanced
GeoServices: Landscape Elevations and Building Details   13         6/24/13
Advanced GeoServices: Lighting Plan   14         6/24/13 Advanced GeoServices:
Open Space Plan   15         6/24/13 Geotechnical Engineering Solutions LLC:
Engineering Study     11/27/2007 Traffic Planning and Design Inc.: Title Sheet  
1           10/13/10 Traffic Planning and Design Inc.: Existing Plan   2        
  10/13/10 Traffic Planning and Design Inc.: Proposed Conditions Plan w/Gen.
Notes   3           10/13/10 Traffic Planning and Design Inc.: Construction Plan
  4           10/13/10 Traffic Planning and Design Inc.: Elevation and Drainage
Plan   5           10/13/10 Traffic Planning and Design Inc.: Profile and
Typical Sections   6           10/13/10 Traffic Planning and Design Inc.:
Pavement Marking and Signage Plan   7           10/13/10 Traffic Planning and
Design Inc.: Pavement Marking Standards   8           10/13/10 Traffic Planning
and Design Inc.: Traffic Control Standards   9           10/13/10 Arcus Design
Group Architects, Inc.: Project Memo - Schematic Shell Assumptions     8/5/13
Arcus Design Group Architects, Inc.: Site Plan   SP-1     8/5/13 Arcus Design
Group Architects, Inc.: Floor Plan   P-1       8/5/13 Arcus Design Group
Architects, Inc.: Building Elevations   P-2       8/5/13 MacIntosh Engineering:
Preliminary Analysis and Typical Framing Letter     8/6/13 MacIntosh
Engineering: Typical Bay Sketch   SK1     8/6/13 Precis Engineering, Inc.:
Plumbing General Building Services Requirements Memo Rev. 1     8/6/13 Precis
Engineering, Inc.: Plumbing   P1.0   7/22/13

END

 

EXHIBIT B DRAWINGS

PAGE 3 OF 3



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

290 National Road

West Whiteland Township, Chester County, Pennsylvania

Faro Fit-Out #10000173 - Phase 2

Contract Drawings & Specifications

April 23, 2014

DIVISION 01 – GENERAL REQUIREMENTS

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

011000    SUMMARY    3-28-14 013000    ADMINISTRATIVE REQUIREMENTS    3-28-14
017800    CLOSEOUT SUBMITTALS    3-28-14

DIVISION 03 – CONCRETE

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

033000    CAST-IN-PLACE CONCRETE    3-28-14

DIVISION 06 – WOOD, PLASTICS, AND COMPOSITES

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

061000    ROUGH CARPENTRY    3-28-14 062000    FINISH CARPENTRY    3-28-14
064100    ARCHITECT WOOD CASEWORK    3-28-14

DIVISION 07 – THERMAL AND MOISTURE PROTECTION

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

072100    THERMAL INSULATION    3-28-14 078400    FIRESTOPPING    3-28-14 079005
   JOINT SEALERS    3-28-14

DIVISION 08 - OPENINGS

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

081113    HOLLOW METAL DOORS & FRAMES    3-28-14 081116    ALUMINUM DOORS &
FRAMES    3-28-14 081416    FLUSH WOOD DOORS    3-28-14 083815    DOUBLE-ACTING
TRAFFIC DOORS    3-28-14 088000    GLAZING    3-28-14 088300    MIRRORS   
3-28-14



DIVISION 09 - FINISHES

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

092116    GYPSUM BOARD ASSEMBLIES    3-28-14 093000    TILING    3-28-14 095100
   ACOUSTICAL CEILINGS    3-28-14 096500    RESILIENT FLOORING    3-28-14 096700
   FLUID-APPLIED FLOORING    3-28-14 096800    CARPETING    3-28-14 096813   
TILE CARPETING    3-28-14 097200    WALL COVERINGS    3-28-14 099000    PAINTING
& COATING    3-28-14

 

EXHIBIT C SPECIFICATIONS

PAGE 1 OF 2



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

290 National Road

West Whiteland Township, Chester County, Pennsylvania

Faro Fit-Out #10000173 - Phase 2

Contract Drawings & Specifications

April 23, 2014

 

DIVISION 10 - SPECIALTIES

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

102113.13    METAL TOILET COMPARTMENTS    3-28-14 102213    WIRE MESH PARTITIONS
   3-28-14 102226.33    FOLDING PANEL PARTITIONS    3-28-14 102601    WALL &
CORNER GUARDS    3-28-14 102800    TOILET, BATH & LAUNDRY ACCESSORIES    3-28-14
104400    FIRE PROTECTION SPECIALTIES    3-28-14 105100    LOCKERS    3-28-14

DIVISION 11 - EQUIPEMENT

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

115300    LABORATORY EQUIPEMENT    3-28-14

DIVISION 12 - FURNISHINGS

 

DIVISION NUMBER

  

SPECIFICATION NAME

  

DATE

122400    WINDOW SHADES    3-28-14 123553.13    METAL LABORATORY CASEWORK   
3-28-14 123600    COUNTERTOPS    3-28-14

DIVISION 21 – FIRE SUPPRESSION – REFER TO ENGINEERING DRAWINGS SPECIFICATIONS

DIVISION 22 – PLUMBING - REFER TO ENGINEERING DRAWINGS SPECIFICATIONS

DIVISION 23 – HEATING VENTILATING AND AIR CONDITIONING - REFER TO ENGINEERING
DRAWINGS SPECIFICATIONS

DIVISION 26 – ELECTRICAL - REFER TO ENGINEERING DRAWINGS SPECIFICATIONS

 

EXHIBIT C SPECIFICATIONS

PAGE 2 OF 2



--------------------------------------------------------------------------------

080814

EXHIBIT “D”

WORK LETTER

This Work Letter is attached to that certain Agreement of Lease (Amendment and
Restatement) dated                      (the “Lease”) between 290 National Road
Limited Partnership (herein called Landlord) and Faro Technologies Inc. (herein
called Tenant), is intended to completely supercede and replace the Work Letter
attached as Exhibit “D” to the Prior Lease (as defined in the Lease) (the
“Original Work Letter”); except as specifically set forth herein, the provisions
of the Original Work Letter shall have no further force and effect. Landlord and
Tenant hereby agree as follows:

1. Plans And Specifications.

Landlord has caused the preparation of Building1 shell and land development
plans and specifications for the Shell Work (defined in Section 9 below),
including without limitation, improvements at the Property, the standards and
guidelines for work at the Building and the related structural, electrical and
mechanical drawings, specifications and information (collectively, the “Building
Shell Plans and Specifications”); the Building Shell Plans and Specifications
are described on Schedule 1 of this Work Letter. Tenant has reviewed and
approved the Building Shell Plans and Specifications. Landlord has also caused
the preparation of plans and specifications to be used for the construction of
the Premises Fitout work (as defined in Section 9 below), including, without
limitation the associated interior fitout improvements and certain exterior
improvements for the Premises (collectively referred to as the “Premises
Plans”); the Premises Plans are described on Schedule 2 of this Work Letter.
Tenant has approved the Premises Plans. The Shell Work and the Premises Fitout
work is collectively referred to herein as “Landlord’s Work”.

2. Designation of Tenant’s Construction Representative.

Brad Lloyd shall be “Tenant’s Construction Representative.” Tenant agrees that
Tenant’s Construction Representative: (a) shall be available to meet and consult
with Landlord or its designated representatives on a continuing basis during
construction as Tenant’s representative concerning the matters which are the
subject of this Work Letter; and (b) shall have the power legally to bind Tenant
under this Work Letter in giving direction to Landlord, in giving approval of
construction documents and work, and in making requests and approvals related to
the Tenant Improvement Work (defined in Section 3(b) below) and for change
orders requested by Tenant respecting Landlord’s Work (“Change Orders”). The
Tenant may from time to time designate in writing a different individual to be
Tenant’s Construction Representative.

 

1  Capitalized terms not defined herein shall be given the same meaning as
defined in the Lease.



--------------------------------------------------------------------------------

3. Premises Fitout Plans and Specifications.

The Premises Plans as described in Paragraph 1 describe the fixed improvements
for the Premises Fitout containing: architectural, mechanical, electrical,
plumbing and structural plans and other documents fixing and describing the size
and character of the elements of the Premises Fitout described in the Basis of
Design (BOD) dated July, 2012 prepared by the Tenant’s architect and engineer
including walls, ceilings, finishes and the mechanical, electrical, plumbing and
other systems and components to be located in the interior and on the exterior
of the Premises.

(a) Tenant Improvement Work Plans and Specifications - The tenant improvements
within the Premises that are to be supplied and installed by Tenant at its own
expense are referred to as the “Tenant Improvement Work”. The plans and
specifications for the Tenant Improvement Work with the exception of the plans
and specifications for the Expansion Space have been approved by Landlord and
are described on Schedule 3 of this Work Letter (the “Tenant Improvement Work
Plans”).

(b) Any Landlord review of the Tenant’s plans and specifications shall be for
general compatibility with Building components only and shall not, in any
manner, be deemed review for compliance with federal, state or local
governmental authority or agency laws, codes and regulations (including, without
limitation, the ADA and regulations thereunder), for completeness, for
constructability, for availability of materials specified, or for suitability
for the purposes intended, all of which shall remain the responsibility of
Tenant

4. Tenant Delays.

Each of the following shall constitute a “Tenant Delay” (collectively, “Tenant
Delays”):

(a) Change Orders requested by Tenant, or any failure by Tenant to furnish any
required notice, plan, drawing, information, approval or consent within any
respective required time period as set forth in this Exhibit “D” or elsewhere in
the Lease.

(b) Delays in furnishing materials, services, supplies, labor or components
required by the Tenant.

(c) Delays caused by the performance of any work or activity in the Premises by
Tenant or any of its employees, agents, or contractors.

(d) The inclusion of any item in Landlord’s Work or the Tenant Improvement Work
required by Tenant: (i) which is required for the issuance of a temporary or
permanent Certificate of Occupancy for the Premises, but is not obtainable (or
is not actually delivered) by the dates specified by Landlord in the
Construction Schedule (as defined below) to permit Substantial Completion (as
defined below) or (ii) which results in delays in obtaining a building permit or
any other permit or authorization required for the performance of Landlord’s
Work or the Tenant Improvement Work or a temporary or permanent Certificate of
Occupancy for the Premises. Landlord shall prepare and submit to Tenant, a
schedule (the “Construction Schedule”) on which Landlord shall designate the
dates by which various items included in the Landlord’s Work and the Tenant

 

2



--------------------------------------------------------------------------------

Improvement Work must be delivered for inclusion in the Landlord’s Work and the
Tenant Improvement Work. The period of any Tenant Delay pursuant to this
subparagraph 4(d) shall be the period of time from the date on which any item
should have been delivered to satisfy the Construction Schedule and the date on
which such item is actually delivered for inclusion in the Landlord’s Work and
the Tenant Improvement Work.

(e) A failure by Tenant timely to pay Landlord any amounts which Tenant is
obligated to pay to Landlord pursuant to subparagraph 8(b) below.

(f) Any other default by Tenant of any of its obligations under this Lease.

Notwithstanding the foregoing, any delays by Tenant which have accrued prior to
the date of this Lease shall not be deemed Tenant Delay.

5. Bidding/Pricing of Landlord’s Work and Contractor Selections.

The Shell Work will be completed by Landlord on a turn-key basis without
contribution by Tenant. The Premises Fitout Work will be completed by Landlord,
subject to the obligation of Tenant to reimburse Landlord for the cost thereof,
as provided herein. The bidding and/or pricing process and award of the contract
for construction of the Premises Fitout work shall be as set forth below:

(a) Selection of General Contractor – The Norwood Company is the general
contractor who shall perform Landlord’s Work (the “Landlord’s Contractor”) which
has been retained by Landlord to perform the Landlord’s Work under such terms
and conditions as Landlord shall deem appropriate for the proper and expeditious
prosecution of the Shell Work and Premises Fitout.

(b) Cost Estimating - Attached hereto as Exhibit “B” is the construction budget
that has been prepared and approved by Landlord and Tenant with respect to the
Premises Fitout work. The Tenant will be responsible through its consultants or
materialmen for establishing the cost of the items of Work contained in the
Tenant Improvement Work.

6. Performance of Landlord’s Work.

(a) Landlord’s Work is to be performed by Landlord’s Contractor.

(b) Landlord with the Landlord’s Contractor shall supervise, oversee, schedule
and coordinate the performance of the Landlord’s Work. Landlord may (a) make
substitutions of material or components of equivalent grade and quality when and
if any specified material or component shall not be readily or reasonably
available, and (b) make changes to the work necessitated by conditions met in
the course of construction, provided that if any change is material and
substantial in nature, then Tenant’s approval of such change shall first be
obtained (which approval shall not be unreasonably withheld or delayed so long
as there shall be general conformity with the Construction Documents).

 

3



--------------------------------------------------------------------------------

(c) With respect to the Landlord’s Work, the term “Substantial Completion” or
“Substantially Complete” is defined in the Lease, but shall also include the
following:

(i) reasonable means of access to the Premises, during ordinary business hours,
shall be available to Tenant; and

(ii) utilities and all other facilities, other than the facilities to be
installed by Tenant, necessary to Tenant’s use and occupancy of the Premises
(including, but not limited to, heating, ventilation, air-conditioning,
lavatories and electrical facilities) shall have been installed and shall be
operational and available to Tenant in reasonable quantities. Said facilities
shall not be deemed to be unavailable if only minor or insubstantial details of
construction, decoration or mechanical adjustment remain to be done. The
foregoing minor or insubstantial details are referred to in this Work Letter as
“Punchlist Items”. It is further agreed that Tenant shall be provided with an
As-built Records Document and an Operations and Maintenance Manual.

(d) The term “Substantial Completion Date” shall mean the date that the
Landlord’s Work is Substantially Complete, less a period equal to the aggregate
duration of all Tenant Delays.

7. Performance of Tenant Improvement Work.

(a) Tenant shall, in good and workmanlike manner, cause the Tenant Improvement
Work (which shall include the work to be performed by Tenant in the Expansion
Space) to be completed by the Tenant and various contractors chosen by the
Tenant (the Tenant’s Contractor) in accordance with the Tenant Improvement Plans
which have been approved by Landlord. In performing such Tenant Improvement
Work, Tenant shall comply with the provisions of Article 18 of the Lease.
Landlord’s representatives may visit the Premises or the Building at intervals
appropriate to the stage of construction of the Tenant Improvement Work so as to
become familiar with the progress of such work. Prior to the commencement of any
Tenant Improvement Work in connection with the Expansion Space, Tenant shall
obtain Landlord’s approval of the plans and specifications for the work to be
performed in accordance with the provisions of Article 13 (b) of the Lease. In
addition, prior to commencement of any Tenant Improvement Work upon the
Expansion Space Tenant shall have furnished to Landlord the Tenant Construction
Insurance applicable to the Expansion Space as required in Article 2 of the
Lease and as set forth in paragraph 7 (c), below. Tenant agrees to reimburse
Landlord for all out of pocket expenses (including but not limited to,
professional consultant’s fees) incurred by Landlord and a reasonable
administrative fee in connection with the review of Tenant’s plans and
specifications for the Expansion Space.

(b) Except for Tenant Improvement Work in connection with the Expansion Space,
and except for modifications to the structural components of the Premises, the
basis for award and the selection of the contractor(s) to perform the Tenant
Improvement Work shall be determined solely by Tenant. The Tenant’s Contractor
shall be retained by Tenant under such terms and conditions as Tenant shall deem
appropriate for the proper

 

4



--------------------------------------------------------------------------------

and expeditious prosecution of the Tenant Improvement Work; provided, however,
Tenant’s Contractor shall be subject to the various rules and restrictions of
Landlord affecting building operations, tenant occupancy, clean-up, safety,
coordination and insurance issues. Landlord shall have the right to approve the
selection of Tenant’s Contractor to perform the Tenant Improvement Work upon the
Expansion Space. In addition, Landlord shall have the right to designate the
Tenant’s Contractor in connection with any modifications to the structural
components of the Premises.

(c) The work, including but not limited to work in connection with the Expansion
Space, shall be performed by responsible contractors approved in advance by
Landlord. Any such contractor shall not, in Landlord’s opinion, prejudice
Landlord’s relationship with Landlord’s contractors or subcontractors or the
relationship between such contractors and their subcontractors or employees, or
disturb harmonious labor relations in the Building. The approved contractors and
consultants shall furnish in advance and maintain in effect workers’
compensation insurance in accordance with statutory requirements and
comprehensive general public liability insurance in accordance with the Exhibit
E Insurance Requirements, attached to the Lease naming Landlord, Landlord’s
mortgagee and others as required, and (if reasonably required by Landlord)
Landlord’s contractors and subcontractors then performing work in the Building,
as additional insured parties with limits satisfactory to Landlord, and who
shall deliver releases of liens signed by Tenant’s Contractors and all
subcontractors and materialmen for all work that has been performed (including
work performed in the Expansion Space) and paid for to date each time that a
draw is paid under the applicable contract. In addition, the provisions of
Article 14 of the Lease regarding mechanics liens shall apply to the Tenant
Improvement Work. In the event of an inconsistency between this paragraph 7
(c) and Article 18 of the Lease, the more strict provision shall prevail. In
addition to other rights of inspection provided in this Work Letter, Landlord
shall have the right to enter and inspect the work performed by Tenant in the
Expansion Space during reasonable times on business days.

(d) No such work shall be performed in such manner or at such times as to
interfere with any work being done by any of Landlord’s or any of Tenant’s
contractors and subcontractors in the Premises or in the Building generally.
Landlord shall, however, endeavor to allow Tenant access for such work at
reasonable times and at the earliest time consistent with the restrictions of
this paragraph 7. Each of Tenant’s contractors shall be subject to the
reasonable decisions of Landlord as to such matters, but Landlord shall not be
responsible for any aspect of the work performed by Tenant’s contractors or for
the coordination of the work of Tenant’s contractors with Landlord’s contractors
and subcontractors.

(e) Tenant shall be solely responsible for (i) the transportation, safekeeping
and storage of materials and equipment used in the performance of work by its
contractors, subcontractors, architects and engineers, (ii) for the removal of
waste and debris resulting therefrom, (iii) for defects (latent or otherwise)
left in work performed and/or improvements designed by its architects and
engineers or contractors, and (iv) for any damage caused by any of Tenant’s
contractors or consultants to any work performed by Landlord’s contractors and
subcontractors. Tenant shall also indemnify and hold harmless Landlord and
Landlord’s mortgagee from any and all claims arising out of Tenant’s and
Tenant’s contractors’ and consultants’ actions.

 

5



--------------------------------------------------------------------------------

(f) Tenant shall not contract with any person or entity as to whom Landlord has
reasonable objection. The terms and conditions of any contract for construction
between Tenant and Tenant’s separate contractors shall be subject to the prior
review and written approval of Landlord prior to execution.

8. Tenant’s Construction Representative’s Access, Inspection and Approval.

(a) Landlord and Tenant with their respective consultants shall make periodic
joint inspections of the Premises from time to time during construction at
reasonable times on business days, and each time shall jointly approve a written
statement or assessment of the status of construction, the tasks remaining to be
completed and ultimately the date of Substantial Completion.

(b) As to all Landlord’s Work, performed by or on behalf of Landlord prior to
the Substantial Completion Date and not objected to by Tenant in accordance with
this Work Letter, it shall be conclusively deemed on the Substantial Completion
Date that such work was satisfactorily performed in accordance with and meets
the requirements of this Lease (but the foregoing shall not limit Landlord’s
obligations under Landlord’s Warranty as defined in the Lease). Landlord shall
have no liability for work performed by Tenant’s specialty contractors or work
performed by or on behalf of Landlord in accordance with the Construction
Documents to the extent such work was defectively designed by Tenant’s
architects or engineers. As to any Punchlist Items, Landlord shall supervise the
completion of such item within sixty (60) days after Tenant’s notice thereof
(except for items which cannot reasonably be completed within such sixty
(60)-day period, which items shall be completed as promptly as practicable using
diligent efforts thereafter).

9. Landlord’s Work, and Payment by the Tenant.

(a) The Landlord’s Work shall be divided into the Shell Work (defined below) and
Premises Fitout work. For the Shell Work, Landlord shall be obligated to provide
a building in “Cold Dark Shell” condition ready for fitting out the Premises
with any interior and exterior improvements related to the Tenant’s requirements
for manufacturing and testing labs, general office and support spaces (herein
called the “Premises Fitout”). The Landlord’s Work for the Shell Work shall
include all offsite improvements and site work contained in the Land Development
plans attached as an exhibit to this Lease, including but not limited to curb
work and sidewalks and utility extensions to the site as necessary. Also
included in the Shell Work are the building shell structure and exterior
finishes with window wall and entry systems set and masonry knock out panels for
truck dock openings on the rear of the building, perimeter walls studded and
insulated on the interior (but only in the 73,122 square foot portion of the
Premises that was the subject of the Prior Lease (as defined in the Lease)),
sprinkler mains hung with turned up heads, water and gas stubbed into the
building, main electrical service set, and a 5” concrete floor slab with a
troweled and sealed finish.

 

6



--------------------------------------------------------------------------------

(b) The Landlord’s Work for the Premises Fitout shall include all improvements
necessary to prepare the Premises for the Tenant’s use including but not
necessarily limited to, the installation of HVAC units, duct work and controls,
lighting and finish ceiling, partitions and their finish, floor coverings, doors
and hardware, electrical distribution, plugs and switches, restroom, plumbing,
specialized concrete floor slabs related to labs, testing and manufacturing,
code required life safety interior signage, fixtures and millwork except for the
work related to interior graphics, logos or directional signage, exterior
signage, furniture and that portion of the fixtures, millwork and specialized
equipment and fixtures, in connection with the Tenant Improvement Work performed
by the Tenant.

(c) Prior to the commencement of the Landlord’s Premises Fitout, the Tenant
delivered to Landlord an irrevocable letter of credit in the form attached
hereto as Exhibit “A” (the “LOC”) issued by a reputable financial institution
approved by Landlord in the amount of Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000) as security for payment of Landlord’s Cost (as defined
below) and any Excess (as defined in item 9(d) below) to Landlord for the
Premises Fitout. Tenant has, under the Prior Lease reimbursed Landlord for
portions of the Premises Fitout in accordance with the terms of the Original
Work Letter, and Tenant shall receive credit for such payments notwithstanding
the fact that the Prior Lease and Original Work Letter have been terminated.
Tenant shall continue to pay to Landlord the Landlord’s Cost of the Premises
Fitout not later than thirty (30) days after receipt of Landlord’s invoices.
Landlord shall continue to invoice the Tenant for Landlord’s Cost as Landlord is
invoiced by the Landlord’s Contractor. The Landlord agrees to deliver to Tenant
not less than ten (10) days prior notice of Landlord’s intention to draw upon
the LOC for failure of Tenant to make a required payment. As used herein, the
term “Landlord’s Cost” shall mean the sum of (i) all costs and expenses paid or
incurred by Landlord for (or in connection with) the construction and completion
of the Premises Fitout Work (including, without limitation, contract or purchase
price(s) for materials, components, labor, change orders, services, insurance
requirements, “general conditions,” permits, and other costs incurred for
Landlord to supervise, oversee, schedule, coordinate, perform and complete the
Premises Fitout work), plus (ii) Landlord’s professional, designer, consultant,
architectural and engineering fees (if applicable) and costs, including, without
limitation, the cost of review, preparation and revisions to drawings and other
plans relating to the Premises Fitout work plus (iii) legal fees incurred in
connection with preparing and/or negotiating any construction contracts.

(d) The estimated cost of completion of the Premises Fitout Work (“Estimated
Premises Cost’) is set forth on Exhibit “B” attached hereto. The Estimated
Premises Cost shall be adjusted as necessary during the construction of the
Premises. To the extent Landlord’s Cost is determined from time to time (in
Landlord’s reasonable judgment) to exceed the Estimated Premises Cost, Tenant
shall pay such excess (“Excess”) to Landlord within thirty (30) days after
Landlord presents Tenant with an invoice for any such Excess.

(e) The cost of the Tenant Improvement Work shall be paid by the Tenant directly
to Tenant’s Contractors with: (i) one (1) copy of the Contractor’s invoice for
the

 

7



--------------------------------------------------------------------------------

Work; (ii) executed Contractor’s, subcontractors, sub subcontractor’s and
material suppliers releases of liens for the Work covered by the Contractor’s
invoice and (iii) evidence of the Tenant’s payment provided simultaneously to
the Landlord.

10. Additional Rent. All payments to be made from Tenant to Landlord pursuant to
this Work Letter are hereby deemed to be Additional Rent under the Lease.

 

8



--------------------------------------------------------------------------------

LOGO [g787789suntrust_logo.jpg]

LETTER OF CREDIT NUMBER F856950

MARCH 28, 2014

BENEFICIARY:

290 NATIONAL ROAD, L.P.

224 EAST BIDDLE STREET

WEST CHESTER, PA 19380

DEAR SIR OR MADAM:

PLEASE FIND ATTACHED THE ORIGINAL LETTER OF CREDIT.

IN YOUR FAVOR.

PLEASE DIRECT ALL INQUIRIES TO:

SUNTRUST BANK

INTERNATIONAL OPERATIONS

17TH FL (MAIL CODE 3707)

245 PEACHTREE CENTER AVE.

ATLANTA, GA 30303

PHONE: 800-951-7847 OPTION 3.1.

SINCERELY,

SUNTRUST BANK

118

 

314617 (10/05)  

EXHIBIT A

PAGE 1 OF 8

 



--------------------------------------------------------------------------------

LOGO [g787789suntrust_logo.jpg]

 

LETTER OF CREDIT NUMBER F856950

ISSUANCE DATE:    MARCH 28, 2014

APPLICANT:

FARO TECHNOLOGIES, INC.

250 TECHNOLOGY PARK

LAKE MARY, FL 32746

BENEFICIARY:

290 NATIONAL ROAD, L.P.

224 EAST BIDDLE STREET

WEST CHESTER, PA 19380

FOR USD 2,250,000.00

(TWO MILLION TWO HUNDRED FIFTY THOUSAND 00/100 U.S. DOLLARS)

DATE OF EXPIRATION:        FEBRUARY 14, 2015

PLACE OF EXPIRATION:      AT OUR COUNTERS

DEAR SIR OR MADAM:

WE HEREBY ESTABLISH, EFFECTIVE IMMEDIATELY, AN IRREVOCABLE LETTER OF CREDIT NO.
F856950 IN YOUR FAVOR AT THE REQUEST AND FOR THE ACCOUNT OF FARO TECHNOLOGIES,
INC. UP TO AN AGGREGATE AMOUNT OF U.S. $2,250,000.00 IN FAVOR OF 290 NATIONAL
ROAD L.P., AND AVAILABLE BY YOUR SIGHT DRAFT DRAWN ON US. PARTIAL DRAWS ARE
PERMITTED. ANY DRAW REQUEST SUBMITTED UNDER THIS LETTER OF CREDIT SHALL BE
PAYABLE UPON THE FOLLOWING TERMS AND CONDITIONS AND WHEN ACCOMPANIED BY THE
FOLLOWING DOCUMENTS:

A SIGNED STATEMENT BY 290 NATIONAL ROAD, L.P. (BENEFICIARY) INDICATING THAT THE
AMOUNT DRAWN REPRESENTS MONIES DUE UNDER A CERTAIN WORK LETTER DATED THE 21ST
DAY OF JUNE, 2013 BETWEEN FARO TECHNOLOGIES, INC. AND 290 NATIONAL ROAD, L.P.

GREGORY WALTERS OR CHARLES R.A. LYDDANE OR ANY INDIVIDUAL PURPORTING TO SIGN ON
BEHALF OF THE BENEFICIARY MAY SIGN SUCH STATEMENT FOR THE BENEFICIARY.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING, AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED, AMENDED OR AMPLIFIED BY REFERENCE
TO ANY DOCUMENTS, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN WHICH THIS
LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT RELATES, AND
ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY REFERENCE ANY
DOCUMENT, INSTRUMENT OR AGREEMENT.

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT IS TRANSFERABLE AND MAY BE
TRANSFERRED IN ITS ENTIRETY, BUT NOT IN PART, AND MAY BE SUCCESSIVELY
TRANSFERRED BY BENEFICIARY OR ANY TRANSFEREE OF BENEFICIARY HEREUNDER TO A
SUCCESSOR TRANSFEREE(S). TRANSFER UNDER THIS LETTER OF CREDIT TO SUCH TRANSFEREE
SHALL BE EFFECTED UPON PRESENTATION TO US OF THE ORIGINAL LETTER OF CREDIT AND
ANY AMENDMENTS HERETO, ACCOMPANIED BY OUR TRANSFER FORM, APPROPRIATELY
COMPLETED, ALONG WITH OUR FEE.

WE HEREBY ENGAGE WITH YOU THAT THE DRAFTS DRAWN AND PRESENTED STRICTLY IN
COMPLIANCE WITH THE TERMS OF THIS CREDIT WILL BE DULY HONORED BY US IF:
(I) PRESENTED AT OUR OFFICE AT SUNTRUST BANK, 120 EAST BALTIMORE STREET, ATTN:
STANDBY LETTER OF CREDIT DEPT., GA-ATL-3707, BALTIMORE, MD 21202 ATTN: LANETTE
DAVIS, BRANCH MANAGER BY PERSON DELIVERY OR BY REGISTERED OR CERTIFIED MAIL OR
COURIER ON OR BEFORE 2:00 PM ON FEBRUARY 14, 2015 OR ANY AUTOMATICALLY EXTENDED
DATE.

 

CONTINUED ON NEXT PAGE

 

314617 (10/05)  

EXHIBIT A

PAGE 2 OF 8

 



--------------------------------------------------------------------------------

LOGO [g787789suntrust_logo.jpg]

 

LETTER OF CREDIT NUMBER F856950        PAGE 2

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR SIX MONTHS FROM THE EXPIRATION DATE HEREOF, OR
ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO ANY
EXPIRATION DATE WE SEND NOTICE TO YOU BY REGISTERED MAIL OR OVERNIGHT COURIER
THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR ANY SUCH
ADDITIONAL PERIOD. UPON RECEIPT OF SUCH NOTICE YOU MAY DRAW ON US BY MEANS OF
YOUR DRAFT FOR THE REMAINING BALANCE OF THE LETTER OF CREDIT ACCOMPANIED BY YOUR
STATEMENT THAT THE LETTER OF CREDIT HAS NOT BEEN EXTENDED.

LETTER OF CREDIT NON EXTENSION NOTICE SHALL BE SENT TO THE BENEFICIARY AT THE
ADDRESS AS STATED ABOVE, OR AS AMENDED.

EXCEPT AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS SUBJECT TO
ARTICLE 5 OF THE PENNSYLVANIA COMMERCIAL CODE AND TO THE EXTENT THEREWITH, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (2007 REVISION)
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 600.

PLEASE DIRECT ALL INQUIRIES TO:

PHONE: 800-951-7847 OPTION 3.

 

SINCERELY,   SUNTRUST BANK LOGO [g787789ex10_1pg042.jpg]  

Dale Toothill

Assistant Vice President

 

 

AUTHORIZED SIGNATURE

118

 

 

314617 (10/05)  

EXHIBIT A

PAGE 3 OF 8

 



--------------------------------------------------------------------------------

          LOGO [g787789ex10_1pg043.jpg] Standby - Full Transfer Application   
   Date:  

 

       

    Letter of Credit No.:  

 

     Advice No.   

 

    Issued By:  

 

       

To:

SUNTRUST BANK

International Operations

17th FL. (Mail Code 3707)

245 Peachtree Center Ave.

Atlanta, GA 30303

Attn: Standby Letter of Credit Department

TO BE USED WHEN THE LETTER OF CREDIT IS TRANSFERRED IN ITS ENTIRETY. THIS
COMPLETED FORM WITH YOUR SIGNATURE VERIFIED BY YOUR BANK, THE TRANSFER FEE AND
THE ORIGINAL LETTER OF CREDIT PLUS ALL AMENDMENTS MUST BE PRESENTED AT THE TIME
THE TRANSFER IS REQUESTED.

Name of the Second Beneficiary, herein after referred to as the Transferee:

 

 

Transferee’s Information

(Second Beneficiary)

      Advise Transfer L/C through: Name:  

 

    Name:  

 

Address:  

 

    Address:  

 

 

 

     

 

 

 

     

 

Contact Name:  

 

    Swift:  

 

Phone Number:  

 

     

The undersigned First Beneficiary of the above mentioned Letter of Credit hereby
irrevocably transfers all rights of the documentary credit in its entirety to
the above name Transferee (Second Beneficiary).

The Transferee (Second Beneficiary) shall have sole rights as Beneficiary.

The Transferee (Second Beneficiary) shall have sole rights relating to any
amendments to the credit, whether increases, extensions, or other amendments of
any kind, whatsoever, and whether now existing or hereafter made. All amendments
to be advised directly to Transferee (Second Beneficiary) without consent or
notice to the undersigned First Beneficiary.

We authorize you to debit our SunTrust Account No.
                                         or enclosed is our check for         
USD representing your transfer commission of  1⁄4 of 1% minimum of 250.00 USD
and in addition thereto we agree to pay you on demand any expenses that may be
incurred in connection with this Transfer.

We enclose the original Letter of Credit and all Amendments for your
endorsement.

 

Very truly yours,     Signature Guarantee:     The signature with title as
stated conforms with that on file with us and is authorized for the execution of
such instruments.

 

   

 

First Beneficiary’s Name     Bank Name By:     By:

 

   

 

First Beneficiary’s Authorized Signature/Title     Guarantee Banks Authorized
Signature/Title

Phone Number:

   

Phone Number:

Fax Number:

   

Fax Number:

 

Rev 12/11    Friday, March 28, 2014 - 10:50:58 AM    Page 1/1

 

EXHIBIT A

PAGE 4 OF 8



--------------------------------------------------------------------------------

Greg Walters

From:    Charles Lyddane <clyddane@thewalterscompany.com> Sent:    Tuesday, May
20, 2014 4:57 PM To:    Greg Walters Subject:    FW: Transfer of Letter of
Credit

 

 

From: Charles Lyddane [mailto:clyddane@thewalterscompany.com]

Sent: Monday, April 14, 2014 10:52 AM

To: ‘Toothill.Dale’

Cc: ‘Peter Abram’; ‘gregwalters@thewalterscompany.com’; ‘Rod Ward’

Subject: RE: Transfer of Letter of Credit

Thank you.

 

 

From: Toothill.Dale [mailto:Dale.Toothill@SunTrust.com]

Sent: Monday, April 14, 2014 10:48 AM

To: Charles Lyddane; Moss.Christine

Cc: gregwalters@thewalterscompanv.com

Subject: RE: Transfer of Letter of Credit

Sounds good. We have note sin file (see below) regarding transfer fees.

4/4/14 NEW TRANSFER FORM APPROVED BY RM NOTE: NO FEES TO BE CHARGED ON TRANSFER.
DT.

Dale Toothill

AVP, Standby Letters of Credit

SunTrust Bank

Tel: 404.532.0925 Fax: 404.588.8129)

Mail Code GA-ATL-3707

245 Peachtree Center Ave., 17th Floor

Atlanta, GA 30303

How Can We Help You Shine Today?

Please consider the cost of paper and the environment before printing this
email.

 

 

From: Charles Lyddane [mailto:clyddane@thewalterscompany.com]

Sent: Monday, April 14, 2014 10:44 AM

To: Toothill.Dale; Moss.Christine

Cc: gregwalters@thewalterscompany.com

Subject: RE: Transfer of Letter of Credit

 

1

 

EXHIBIT A

PAGE 5 OF 8



--------------------------------------------------------------------------------

I turned the letter of credit over to our bank. Please note Mr. Abrams desire
not to have any fee charged on the transfer, in your file. These things have a
mysterious way of never being memorialized.

I believe that at this point we are finished and this matter is put to rest.
Thank you both for your persistence. The first group we had working on this did
not seem to understand.

 

 

From: Toothill.Dale [mailto:Dale.Toothill@SunTrust.com]

Sent: Monday, April 14, 2014 8:17 AM

To: Charles Lyddane; Moss.Christine

Cc: gregwalters@thewalterscompany.com

Subject: RE: Transfer of Letter of Credit

This Is the original, If you need to transfer the credit we require the
beneficiary to return the original LC along with the completed transfer form.

Please let me know if you have any questions

Dale Toothill

AVP, Standby Letters of Credit

SunTrust Bank

Tel: 404.532.0925 Fax: 404.588.8129)

Mail Code GA-ATL-3707

245 Peachtree Center Ave., 17th Floor

Atlanta, GA 30303

How Can We Help You Shine Today?

Please consider the cost of paper and the environment before printing this
email.

 

 

From: Charles Lyddane [mailto:clyddane@thewalterscompany.com]

Sent: Saturday, April 12, 2014 7:20 AM

To: Toothill.Dale; Moss.Christine

Cc: gregwalters@thewalterscompany.com

Subject: RE: Transfer of Letter of Credit

Here is the LOC copy we received. Pardon me for taking so long to get back I
have been out of the office.

 

 

From: Toothill.Dale [mailto:Dale.Toothill@SunTrust.com]

Sent: Wednesday, April 09, 2014 8:11 AM

To: Charles Lyddane; Moss.Christine

Cc: gregwalters@thewalterscompany.com

Subject: RE: Transfer of Letter of Credit

Please supply our letter of credit reference number and I will research delivery
of the LC. I presume your company is the beneficiary and we sent the original
credit to you?

 

2

 

EXHIBIT A

PAGE 6 OF 8



--------------------------------------------------------------------------------

Dale Toothill

AVP, Standby Letters of Credit

SunTrust Bank

Tel: 404.532.0925 Fax: 404.588.8129)

Mail Code GA-ATL-3707

245 Peachtree Center Ave., 17th Floor

Atlanta, GA 30303

How Can We Help You Shine Today?

Please consider the cost of paper and the environment before printing this
email.

 

 

From: Charles Lyddane [mailto:clyddane@thewalterscompany.com]

Sent: Tuesday, April 08, 2014 8:34 PM

To: Moss.Christine

Cc: Toothill.Dale; gregwalters@thewalterscompany.com

Subject: RE: Transfer of Letter of Credit

When we receive the Letter of Credit I will put them together and send them to
you.

To be frank SunTrust’s service has been so woeful, I have to ask, are you sure
the letter of credit has been sent to us? I have only seen an electronic version
which we rejected.

Please let me know. I will be out of the office tomorrow but will be able to see
my email later in the day.

Charlie Lyddane

290 National Road LP.

10 Woodford Lane

Malvern, PA 19355

610-357-8963

 

 

From: Moss.Christine [mailto:Christine.Moss@SunTrust.com]

Sent: Tuesday, April 08, 2014 5:30 PM

To: clyddane@thewalterscompany.com

Cc: Toothill.Dale

Subject: Transfer of Letter of Credit

Good Afternoon Mr. Lyddane,

Peter Abram at Faro has forwarded the transfer form to me. As you will note, the
transfer form directs you to return the original letter of credit along with the
transfer form to us to process the transfer. Below is the contact information
for Mr. Toothill, in our international department, who will assist in the
transfer process. You may send the letter of credit and transfer form directly
to his attention. He will coordinate the transfer process and transmit the
resulting letter of credit to the transferee. If you would like us to reach out
the transferee to discuss the transfer process and answer any questions, I am
happy to do so. My contact information follows Dale’s.

 

3

 

EXHIBIT A

PAGE 7 OF 8



--------------------------------------------------------------------------------

Dale Toothill AVP, Standby Letters of Credit

SunTrust Bank

Mail Code GA-ATL-3707

245 Peachtree Center Ave., 17th Floor

Atlanta, GA 30303

Tel: 404.532.0925 Fax: 404.588.8129

Regards,

Christine E. Moss

Senior Vice President

Group Portfolio Manager

Florida Corporate Banking

SunTrust Bank

Phone: 407.237.6825

e-mail: christine.moss@suntrust.com

Important: Information contained herein has been derived from sources believed
to be reliable but is not guaranteed as to accuracy and does not purport to be a
complete analysis of the security, company or industry involved

All prices, yields and opinions are subject to change due to market forces and
other conditions. This communication is not to be construed as an offer to sell
or a solicitation to buy any security. SunTrust Robinson Humphrey, Inc. or its
affiliates may have a position in the securities referenced. In selling
securities, SunTrust Robinson Humphrey, Inc. may act as principal for our own
account or as agent for our customers or others. SunTrust Robinson Humphrey,
Inc. may also have acted as underwriter for the issuers of such securities, and
either we or our affiliates may currently be providing investment banking or
traditional banking services to those issuers. Additional information is
available on request.

The information contained in this message is intended only for the confidential
use of the designated recipient. If the reader of this message is not the
intended recipient or an agent responsible for delivering it to the intended
recipient, you are hereby notified that you have received this document in error
and that any review, dissemination, distribution or copying of this message is
strictly prohibited. If you have received this communication in error, please
notify us immediately. Thank you.

By replying to this e-mail, you consent to SunTrust’s monitoring activities of
all communication that occurs on SunTrust’s systems.

SunTrust Robinson Humphrey, Inc., member FINRA and SIPC. SunTrust and SunTrust
Robinson Humphrey are service marks of SunTrust Banks, Inc.

[ST:XCL]

 

4

 

EXHIBIT A

PAGE 8 OF 8



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo2.jpg]

PROJECT MAKE-UP

 

PROJECT:   Faro Technologies    AREA:    68,240        sf   Exhibit B- Estimated
Premises Cost    PROJECT #:    290 National Rd

 

CNTL

#

   CSI #   

DESCRIPTION

   TOTAL      $ per
S.F.      % of
TOTAL   3    02075   

Concrete Cutting & Removal

     0       $ 0.00         0.00 %  18    02515   

Unit Pavers-Exterior

     32,875       $ 0.48         0.64 %  19    02520   

Site Concrete

     15,600       $ 0.23         0.30 %  28    02830   

Fences & Gates

     2,900       $ 0.04         0.06 %  30    02870   

Site Furnishings

     0       $ 0.00         0.00 %  34    02900   

Landscaping

     0       $ 0.00         0.00 %  35    03100   

C.I.P. Concrete

     36,590       $ 0.54         0.71 %  49    04200   

Unit Masonry

     0       $ 0.00         0.00 %  57    05120   

Structural Steel-Dunnage

     54,000       $ 0.79         1.05 %  61    05500   

Metal Fabrications

     24,000       $ 0.35         0.46 %  66    06100   

Rough Carpentry

     0       $ 0.00         0.00 %  70    06200   

Finish Carpentry

     34,870       $ 0.51         0.67 %  71    06220   

Millwork

     30,190       $ 0.44         0.58 %  73    06400   

Architectural Woodwork

     0       $ 0.00         0.00 %  78    07100   

Waterproofing

     1,500       $ 0.02         0.03 %  81    07210   

Building Insulation

     0       $ 0.00         0.00 %  82    07240   

Exterior Insulation & Finish Systems

     0       $ 0.00         0.00 %  90    07500   

Roofing & Sheet Metal

     25,000       $ 0.37         0.48 %  91    07700   

Roof Screening

     22,000       $ 0.32         0.43 %  93    07900   

Joint Scalers

     20,000       $ 0.29         0.39 %  94    08100   

Doors/Frames/Hardware

     90,100       $ 1.32         1.74 %  96    08200   

Wood & Plastic Doors

     0       $ 0.00         0.00 %  97    08300   

Special Door Frames-Raco

     0       $ 0.00         0.00 %  104    08350   

Folding Doors & Grilles

     0       $ 0.00         0.00 %  105    08360   

Sectional Overhead Doors

     4,500       $ 0.07         0.09 %  109    08385   

Sound Control Doors

     0       $ 0.00         0.00 %  111    08410   

Aluminum Storefronts

     10,300       $ 0.15         0.20 %  121    08700   

Finish Hardware

     0       $ 0.00         0.00 %  122    08800   

Glass & Glazing

     15,400       $ 0.23         0.30 %  126    09250   

Drywall Systems

     375,661       $ 5.50         7.27 %  127    09300   

Tile

     11,428       $ 0.17         0.22 %  128    09400   

Terrazzo

     0       $ 0.00         0.00 %  130    09510   

Acoustical Ceilings

     194,689       $ 2.85         3.77 %  133    09600   

Stone Flooring

     0       $ 0.00         0.00 %  134    09680   

Resilient & Carpet

     81,857       $ 1.20         1.58 %  135    09700   

Seamless/Epoxy Flooring

     0       $ 0.00         0.00 %  137    09800   

Special Coatings-Wax Floors

     4,860       $ 0.07         0.09 %  138    09900   

Painting

     62,000       $ 0.91         1.20 %  139    09950   

Wall Coverings

     0       $ 0.00         0.00 %  140    10100   

Visual Display Boards

     0       $ 0.00         0.00 %  141    10150   

Toilet Partitions- Floor Mtd

     4,200       $ 0.06         0.08 %  144    10260   

Wall & Corner Guards

     0       $ 0.00         0.00 %  147    10350   

Flagpoles

     0       $ 0.00         0.00 %  148    10410   

Building Directories

     0       $ 0.00         0.00 %  149    10440   

Graphic Signage

     9,500       $ 0.14         0.18 % 

 

The Norwood Co.    Prepared by: L. Liberti

PAGE 1 OF 5



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo2.jpg]

PROJECT MAKE-UP

 

PROJECT:   Faro Technologies    AREA:    68,240        sf   Exhibit B- Estimated
Premises Cost    PROJECT #:    290 National Rd

 

CNTL

#

   CSI #   

DESCRIPTION

   TOTAL      $ per
S.F.      % of
TOTAL   150    10442    Illuminated Signage      0       $ 0.00         0.00 % 
151    10500    Lockers      4,800       $ 0.07         0.09 %  152    10522   
Fire Specialties      6,600       $ 0.10         0.13 %  153    10530    Awnings
& Canopies      15,000       $ 0.22         0.29 %  155    10605    Wire Mesh
Partitions      0       $ 0.00         0.00 %  156    10650    Operable
Partitions-STC 52      10,000       $ 0.15         0.19 %  159    10800   
Toilet Accessories      7,300       $ 0.11         0.14 %  161    11024   
Security & Emergency Systems      0       $ 0.00         0.00 %  166    11130   
Audio Visual Equipment      0       $ 0.00         0.00 %  167    11132   
Projection Screens      6,250       $ 0.09         0.12 %  169    11160   
Loading Dock Equipment      11,000       $ 0.16         0.21 %  173    11450   
Residential Appliances      6,700       $ 0.10         0.13 %  175    11460   
Unit Kitchens      0       $ 0.00         0.00 %  178    11600    Fume Hoods-NIC
     0       $ 0.00         0.00 %  187    12500    Window Treatment & Black Out
Shades      11,000       $ 0.16         0.21 %  188    12610    Open Office
Partitions      0       $ 0.00         0.00 %  190    12640    Furniture Systems
     0       $ 0.00         0.00 %  191    12690    Floor Mats & Frames      0
      $ 0.00         0.00 %  213    15300    Fire Protection      74,950       $
1.10         1.45 %  214    15400    Plumbing      200,000       $ 2.93        
3.87 %  215    15500    HVAC      2,000,000       $ 29.31         38.71 %  216
   15970    ATC Systems      0       $ 0.00         0.00 %  217    16000   
Electrical      1,017,500       $ 14.91         19.69 %  218    16620   
Packaged Engine Generator Systems      0       $ 0.00         0.00 %  220   
16670    Lightning Protection Systems      0       $ 0.00         0.00 %  222   
16720    Alarm & Detection Systems      0       $ 0.00         0.00 %  223   
16740    Voice & Data Systems      0       $ 0.00         0.00 %  225    17050
   Design & Engineering      0       $ 0.00         0.00 %  226    01000   
GENERAL CONDITIONS      149,773       $ 2.19         2.90 %          

 

 

    

 

 

    

 

 

       

SUBTOTAL

     4,684,894       $ 68.65         90.67 %          

 

 

    

 

 

    

 

 

       

BLDG. PERMIT

     93,698       $ 1.37         1.81 %       

INSURANCE

     37,273       $ 0.55         0.72 %       

MERCANTILE/GROSS RECEPTS TAX

     0       $ 0.00         0.00 %       

PERF. & PAYMENT BOND

      $ 0.00         0.00 %       

CONTRACTOR’S RESERVE

     144,476       $ 2.12         2.80 %       

FEE

     206,846       $ 3.03         4.00 %          

 

 

    

 

 

    

 

 

       

TOTAL

     5,167,187       $ 75.72         100.00 %          

 

 

    

 

 

    

 

 

              $ 0.00                  5,167,187       $ 75.72      

 

The Norwood Co.    Prepared by: L. Liberti

PAGE 2 OF 5



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo2.jpg]

PROJECT MAKE-UP

 

PROJECT:   Faro Technologies    AREA:    68,240        sf   Exhibit B- Estimated
Premises Cost    PROJECT #:    290 National Rd

 

CNTL

#

   CSI #   

DESCRIPTION

   TOTAL      $ per
S.F.     % of
TOTAL            0                    0                 

 

 

                $ 0         0.00 %   

 

The Norwood Co.    Prepared by: L. Liberti

PAGE 3 OF 5



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

Faro Technologies

290 National Road, Exton, PA

Clarifications and Qualifications

April 21, 2014

 

•   Builder’s Risk Insurance is included in Norwood’s Proposal

 

•   Norwood excludes a Payment and Performance Bond.

 

•   This project has been priced Merit Shop.

 

•   Costs including premium time and additional personnel costs to support an
accelerated schedule are excluded.

 

•   Norwood includes a cost allowance associated with securing a general
building permit.

 

•   Norwood has excluded costs associated with any testing and inspections.

 

•   Norwood assumes no responsibility to assure that the documents or existing
conditions comply with applicable building, health and life-safety codes and
ordinances or compliance with Factory Mutual requirements. Deficiencies or
coordination conflicts shall be promptly brought to the attention of the Owner
and Architect when they become apparent.

 

•   The costs associated with the unloading, handling, distribution,
installation or debris removal of the Owner furnished equipment or materials are
excluded.

 

•   Rock excavation is excluded.

 

•   Norwood has not included any costs for relocation of any utilities unless
shown.

 

•   Commissioning or LEED commissioning of building systems is excluded.

 

•   LEED paperwork for certification is excluded.

 

•   Temporary electric consumption is included.

 

•   Temporary utilities are included.

 

•   Finish Schedule, Remark 2 on A-6.0. Norwood excludes this scope.

 

•   Caulking of control joints in slab on grade is limited to areas of exposed
concrete, sealed concrete and epoxy floor finish.

 

•   Black out curtains were priced using “blackoutcurtains.com” products.

 

•   Lockers will be mounted on bases provided by the locker manufacturer.

 

•   The acrylic resin panel at the reception desk comes at a maximum thickness
of 1”. The product will have to be doubled up to provide the 2” thickness shown.

 

•   Electrical raceway was priced as follows:

 

  •   Feeders up to 4” diameter concealed in construction installed in EMT.

 

  •   Feeders over 4” diameter concealed in construction installed in galvanized
RSC.

 

  •   Damp or wet locations installed in galvanized RSC.

 

  •   Branch circuits (outdoor and roof) installed in galvanized RSC.

 

  •   Devise branch circuits (concealed in walls) installed in MC Cable.

 

  •   Lighting branch circuits installed in MC Cable with a max 6’ length.

 

  •   Homeruns and interconnected runs in EMT.

 

PAGE 4 OF 5



--------------------------------------------------------------------------------

LOGO [g787789norwood_logo.jpg]

Faro Technologies

290 National Road, Exton, PA

Clarifications and Qualifications

April 21, 2014

 

  •   Norwood excludes Tele/Data wiring and devices.

 

  •   Norwood excludes wireless access points.

 

  •   Norwood excludes voice over IP equipment, devices, wiring, etc.

 

  •   Crack isolation membrane under the tile floors will be applied at existing
cracked areas only, not the entire slab area beneath the tile.

 

  •   The operable partition in the training room was priced with vinyl finished
faces (standard selections).

 

PAGE 5 OF 5



--------------------------------------------------------------------------------

EXHIBIT E

TENANT CONSTRUCTION INSURANCE REQUIREMENTS

The Tenant will furnish to the Landlord certificates of insurance identifying
the Additional Insureds in the Description of Operations on the certificates,
and submit prior to the beginning of on-site operations. The coverage and
amounts below are minimum requirements and do not establish limits to the
contractor’s or consultant’s liability. Other coverage and higher limits may be
provided at the contractor’s or consultant’s option and expense and at Tenant’s
sole discretion.

 

1. STATUTORY WORKERS’ COMPENSATION and EMPLOYER’S LIABILITY including coverage
under the United States Longshoremen’s and Harbor Workers’ Compensation Act
and/or Jones’ Act (if applicable), and All States Coverage. Employers’ Liability
Shall be limits not less than:

 

Bodily Injury, each Employee

   $ 100,000   

Bodily Injury, each Accident

   $ 500,000   

Disease, each Employee

   $ 100,000   

 

2. COMMERCIAL GENERAL LIABILITY To be provided on an “occurrence” basis, with
coverage to include explosion, collapse and underground hazards (XCU), Blanket
Contractual, Products, Independent Contractors, Completed Operations, Personal
Injury, and Employees as Additional Insureds, with limits not less than:

 

$ 1,000,000     

Each Occurrence, Bodily Injury and Property Damage combined

$ 2,000,000     

Aggregate*

$ 1,000,000     

Personal and Advertising Injury

$ 2,000,000     

Products/Completed Operations Aggregate

 

* Aggregate shall apply separately to each project (aggregate not to include
other projects) and must be identified as such on the certificate of insurance.

 

3. AUTOMOBILE LIABILITY, including the ownership, maintenance, or use of owned,
non-owned, leased and hired automobiles, and including uninsured and
underinsured motorists coverage. Automobiles of Subcontractors and material
suppliers must also meet the same insurance requirements if they will be used at
the site. Limits shall be less than:

 

$ 1,000,000     

Combined Single Limit Each Occurrence, with no Aggregate

 

4. EXCESS UMBRELLA LIABILITY, to provide insurance in excess of Employer’s
Liability, Commercial General Liability, and Automobile Liability policies
required hereunder, on a following-form basis.

 

$ 2,000,000     

Each Occurrence

$ 5,000,000     

General Policy Aggregate

 

Initials: Landlord:    LOGO [g787789ex10_1pg053a.jpg]      Tenant:    LOGO
[g787789ex10_1pg053b.jpg]      

 

       

 

  

PAGE 1 OF 3



--------------------------------------------------------------------------------

5. PROFESSIONAL LIABILITY/ERRORS & OMISSIONS INSURANCE (if applicable) All
contractors and consultants who will perform, or retain others to perform,
professional services in connection with the work (including, but not limited to
Architects, Engineers, Consultants, Design-Building and Project/Construction
Managers) shall provide Professional Liability Insurance covering negligent
acts, errors, or omissions in the performance of their work, with limits not
less than:

 

$ 1,000,000     

Each Claim

$ 1,000,000     

Annual Aggregate

 

6. CONTRACTORS POLLUTIONS LIABILITY (if applicable) All contractors and
consultants who will perform environmental services (including but not limited
to asbestos or lead abatement, testing or remediation) shall provide Contrators
Pollution Liability with limits not less than:

 

$ 1,000,000     

Each Claim or Occurrence

$ 1,000,000     

Annual Aggregate

The Contractors Pollution Liability policy shall include coverage for Emergency
Response Costs, Contingent Transportation, Non-Owned Disposal Sites (if
applicable), and Natural Resource Damage. If coverage is written on a
claims-made basis, an Extended Reporting Period, or tail coverage, shall be
provided for two (2) years following completion of the insured’s services. In
the alternative, the Contractors Pollution Liability policy shall be renewed for
not less than two years following completion. The policy retroactive date shall
be no later than the effective date of this Agreement.

 

7. The Contractor or Consultant shall be responsible for and maintain property
insurance coverage at their option and expense to cover tools, equipment, etc.
owned or rented, the capital value of which is not included in the cost of work.

 

8. All policies are to be written by (A- VIII Rated or better) insurance
companies licensed to do business in the state in which the work is to be
performed.

 

9. All certificates are to contain substantially the following statement: “The
insurance evidenced by this certificate shall not be cancelled, except after ten
(10) days prior written notice to Certificate Holder.”

 

10. Commercial General Liability insurance under a “claims-made” policy is not
acceptable. Coverage must be provided on an “occurrence basis.”

 

11.

The Contractor or Consultant shall require his subcontractors, while engaged in
performing work at the jobsite, to maintain identical insurance coverage and
comply with

 

Initials: Landlord:    LOGO [g787789ex10_1pg054.jpg]      Tenant:   

                 

     

 

          

PAGE 2 OF 3



--------------------------------------------------------------------------------

  the conditions above. Contractor or Consultant shall be responsible for
securing and maintaining certificates of insurance from all subcontractors and
subconsultants evidencing the required insurance coverages.

 

12. Each Certificate of Liability Insurance from the Tenants consultants,
contractors and vendors shall include this Additional Insureds statement to be
entered into the Description of Operations section of the certificate:

“The Walters Company, 290 National Road, LLC, and their partnerships, and each
of their respective officers, directors, agents, shareholders, partners, and
employees are to be named as “additional insured” on a primary and
noncontributory basis on all liability insurance except Employers’ Liability and
Professional Liability. Additional insured status shall apply to General
Liability Completed Operations coverage.

All policies, including Workers’ Compensation, shall provide for a waiver of
subrogation in favor of the additional insured parties”.

 

Initials: Landlord:    LOGO [g787789ex10_1pg055a.jpg]      Tenant:    LOGO
[g787789ex10_1pg055b.jpg]      

 

       

 

  

PAGE 3 OF 3



--------------------------------------------------------------------------------

EXHIBIT F

MINIMUM ANNUAL RENT SCHEDULE (INITIAL TERM)

290 National Road, Exton Pennsylvania

 

Lease Year      Rent      Increase     Next Year’s Rent     1       $ 8.45      
  3 %    $ 8.70      2       $ 8.70         3 %    $ 8.96      3       $ 8.96   
     3 %    $ 9.23      4       $ 9.23         3 %    $ 9.51      5       $ 9.51
        3 %    $ 9.80      6       $ 9.80         3 %    $ 10.09      7       $
10.09         3 %    $ 10.39      8       $ 10.39         3 %    $ 10.70      9
      $ 10.70         3 %    $ 11.03      10       $ 11.03         3 %    $
11.36      11       $ 11.36         3 %    $ 11.70      12       $ 11.70        

 

Landlord Initials:   LOGO [g787789ex10_1pg056a.jpg]     Tenant Initials:   LOGO
[g787789ex10_1pg056b.jpg]  

 

     

 



--------------------------------------------------------------------------------

EXHIBIT G

All that certain lot or piece of ground situate in West Whiteland Township,
County of Chester, Commonwealth of Pennsylvania bounded and described according
to a Plan of Property for Wolfson-Verrichia Group Inc. made by Bohler
Engineering Inc. dated 6/1/1997 last revised 4/8/98 and recorded in Chester
County as Plan 14551, as follows to wit:

BEGINNING at a point on the North side of the Pa State Highway Route 30 By-Pass,
said point being the southwesterly corner of lot 1 on said plan and the
southeasterly comer of the about to be described lot; thence from the point of
beginning and along the Route 30 By-Pass the four following courses and
distances (1) South 70 degrees 50 minutes 08 seconds West 49.64 feet (2) South
18 degrees 05 minutes 32 seconds East 64.01 feet (3) South 70 degrees 30 minutes
18 seconds West 947,76 feet (4) South 73 degrees 21 minutes 11 seconds West
53.61 feet, thence North 08 degrees 36 minutes 04 seconds West 160.38 feet to a
point on the south side of National Road, thence along the same and through the
bed of a cul de sac, North 81 degrees 23 minutes 56 seconds East 154.95 feet to
a point, thence North 08 degrees 36 minutes 04 seconds West partly along the
west side of a sanitary sewer easement 430.02 feet to a point, thence North 34
degrees 13 minutes 18 seconds East 429.21 feet to a point in line of a Penn Dot
Mitigation lot, thence along the same the two following courses and distances
(1) South 71 degrees 25 minutes 16 seconds East crossing the aforesaid sanitary
sewer easement 450 feet (2)

North 71 degrees 42 minutes 05 seconds East 87.46 feet to a point in line of lot
1, thence along the same, South 19 degrees 37 minutes 51 seconds East 464.09
feet to the first mentioned point and place of beginning

Being Lot 2 on said Plan

 

Tenant’s Initials     Landlord’s Initials LOGO [g787789ex10_1pg057a.jpg]    
LOGO [g787789ex10_1pg057b.jpg]

 

   

 



--------------------------------------------------------------------------------

EXHIBIT H

SIGNAGE

[TO BE ATTACHED AFTER LANDLORD APPROVAL]